Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20     PageID.1370   Page 1 of 45




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 JAMAAL CAMERON; RICHARD BRIGGS;
 RAJ LEE; MICHAEL CAMERON; MATTHEW
 SAUNDERS, individually and on behalf of all
 others similarly situated,

       Plaintiffs,
                                                       Case No. 20-cv-10949
                        v.
                                                       Hon. Linda V. Parker
 MICHAEL BOUCHARD, in his official capacity
 as Sheriff of Oakland County; CURTIS D.
 CHILDS, in his official capacity as Commander of
 Corrective Services; OAKLAND COUNTY,
 MICHIGAN,

       Defendants.




       Declaration of Dr. Carlos Franco-Paredes – Oakland County Jail
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20        PageID.1371     Page 2 of 45



 Declaration of Dr. Carlos Franco-Paredes – Oakland County Jail
 FORMAL ASSESSMENT
 Executive Summary: My overarching recommendation is an urgent reduction in
 the inmate population of the Oakland County Jail (“Jail”) and increased screening
 of COVID-19 infection among the staff and inmates. Although leadership and staff
 at the Jail have instituted some interventions to mitigate the impact of COVID-19
 and improve the safety of the inmate population, these interventions are
 insufficient to interrupt the transmission of COVID-19 infection, unless social
 distancing is also meaningfully implemented. However implementing social
 distancing inside the Jail is impossible at current jail population levels. Therefore,
 reducing the inmate population to allow for effective social distancing is the only
 way to protect medically vulnerable inmates. Medically vulnerable inmates are at a
 substantial risk of contracting, spreading and becoming seriously ill or dying from
 COVID-19 in any carceral setting, but particularly in this Jail where there is an
 active outbreak of the virus. Inmates at high-risk of severe disease and death from
 COVID-19 infection need to be identified, and released unless they can be
 confined in conditions that provide for 24-7 social distancing.

 Additionally, I recommend further measures in this report that the Jail should
 immediately implement to more effectively mitigate the serious risk of harm posed
 by this virus.

 COVID-19 in the State of Michigan, Oakland County, and the Oakland
 County Jail
 The State of Michigan has 37,203 confirmed cases of COVID-19 with 3,274
 deaths. After Wayne County, Oakland County is the second county with the
 highest number of cases (6881) and the second with the highest number of deaths
 (612). There is an active outbreak of cases of Covid-19. On April 3, it was
 reported that the Oakland County jail had 6 cases, and by April 11 they had 23
 cases. The jail would not provide me with information on the number of current
 confirmed cases. I therefore asked counsel for Plaintiffs, who informed me that the
 Jail has acknowledged in litigation documents that there have been at least 36
 confirmed cases.




                                           1
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20         PageID.1372    Page 3 of 45



 Oakland County Jail Observations
 1. Social Distancing:

       a. Main Jail building: In the main Jail building, which holds most of the
          inmate population, it would be impossible to accomplish proper social
          distancing at anything near the current population. CDC guidelines state
          that social distancing “strategies will need to be tailored to the individual
          space in the facility and the needs of the population and staff. Not all
          strategies will be feasible in all facilities.” However, nothing in the CDC
          guidelines says that it is safe to fail to provide inmates with the ability to
          observe full social distancing. During an outbreak such as the one
          occurring in the Jail, a reduction in the inmate population is urgently
          needed to accommodate further social distancing, particularly in the main
          building. Transferring inmates to other locations would not be sufficient.
          The entire main building does not provide sufficient opportunities for
          social distancing, and although the annex is somewhat less crowded,
          transferring inmates there may only shift the worst of the social
          distancing problem from the main building where there is an active
          outbreak, to the annex. Moving inmates to the annex would also run a
          risk of bringing the outbreak into the annex. Insufficient social distancing
          is especially severe in the receiving unit of the main building and in the
          holding pods. (See picture from 2nd floor main jail – Cell B1c from outer
          catwalk, attached further in this report.) In these holding pods, there is
          severe overcrowding and toilet hygiene is insufficient to adequately
          prevent spread of the infection. There is also close contact between
          receiving units and holding blocks such that if new inmates arrive who
          are infected, they may potentially infect those who are being housed in
          the holding blocks.

       b. Annex: Adequate social distancing also remains a concern in the Annex,
          but not as significant as in the main building. Additionally, the shared
          bathrooms and social space in the East Annex pose a serious problem,
          because facilities are shared by a large number of people, thus making
          social distancing unfeasible and raising the likelihood that an infection
          will spread via the shared facilities.

       c. East Annex: Adequate social distancing also remains a concern in the
          East Annex, but not as significant as in the main building. Additionally,
          the shared bathrooms and social space in the East Annex pose a serious

                                           2
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20        PageID.1373    Page 4 of 45



          problem, because facilities are shared by many people, thus making
          social distancing unfeasible and raising the likelihood that an infection
          will spread via the shared facilities.

 2. Medical care: The Oakland County correctional staff did not answer my
    questions about the medical care being provided to inmates with COVID-19,
    including protocols as to what happens to inmates who develop severe disease
    and protocols for transfer to a local hospital for treatment. They would not
    discuss the number of confirmed cases, how cases are confirmed, or how
    patients are selected for testing. As a result, I did not receive sufficient
    information to properly assess whether the facility is providing adequate
    medical care to inmates at the Jail. Significantly, my inspection did not reveal
    any additional measures being taken to protect medically vulnerable inmates,
    who appeared to be mixed in with the general population.

 3. Cleanliness: In the Annex, trustees are responsible for cleaning bathrooms once
    every shift change of security officers. Most inmates, however, reported that
    cleaning is left entirely to the inmates and is voluntary. Additionally, the Jail’s
    cleaning measures are not enough to prevent the spread of COVID-19 in shared
    bathroom facilities. Toilets and showers need to be cleaned after every use in
    order to provide proper protections and the Jail has not taken measures to allow
    for the necessary cleaning. Toilets are a particularly serious transmission
    concern because they have no lids, and because fecal matter can disperse with
    each flush and presents a particularly efficient pathway of transmission. During
    my inspection, I observed that all staff and inmates had masks on. The three jail
    buildings had sufficient cleaning supplies and disinfection products, but I was
    not able to discern whether inmates have sufficient access to them. Some
    inmates, particularly in the holding area of the main Jail building, reported not
    receiving sufficient quantities of soap. The Jail staff did not provide me with
    any information on how often personal hygiene supplies are made available to
    inmates or how often disinfectant supplies are replaced. One of the female
    inmates that I interviewed in the Annex reported to me that she was required to
    clean and disinfect cells previously occupied by female inmates that were newly
    admitted to the jail. She had cleaning products, but did not have the type of
    specialized mask that could prevent her from becoming infected if asked to
    clean an infected cell. She was not informed of the infectious status of any of
    the female inmates housed in the cells she was required to clean. In addition,
    inmates in the Annex regularly need to pass by the cells where transient inmates
    are housed. This means that many inmates in the Annex are potentially exposed
    to infection from new intakes.
                                           3
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20         PageID.1374    Page 5 of 45




 4. Mitigation Efforts: During my inspection, I observed that the Jail has been
    implementing some mitigating interventions according to CDC guidelines
    including halting all group activities, staggering pod time and limiting the
    number of people on the pod at any given time; providing inmates with masks,
    isolating some sick inmates; performing limited testing of sick inmates; making
    cleaning supplies readily available; and providing education materials regarding
    COVID-19 to inmates. I was not able to discern how long most of these
    measures have been in place, and whether inmates had recently been moved. I
    observed COVID-19 materials posted on the walls in all three Jail buildings, but
    I was unable to confirm how long these materials had been posted on the walls.
    It appeared to me that many of these materials were recently posted given how
    clean the pages were.

 COVID-19 in Correctional Facilities:
 As recent evidence indicates from custodial settings in other States such as in
 Ohio, and from Sterling prison in Colorado, even a small outbreak of COVID-19
 cases reflects just the tip of the iceberg of a larger outbreak with a larger number of
 undetected cases in those with no symptoms or mild symptoms. The number of
 people who are asymptomatic or exhibiting mild symptoms may represent up to
 80% of those with coronavirus infection that are responsible for transmitting more
 than 44% of the cases.
 For example, in Sterling Correctional Facility, when the Department of Corrections
 performed prevalence testing after only a few confirmed cases of COVID-19
 among symptomatic inmates, they identified another 138 infected inmates. For
 this pandemic, the use of temperature screens and assessment of symptoms, which
 is what the Jail is relying upon for most screenings, is insufficient when instituted
 in correctional facilities; and furthermore, it may actually foster further
 transmission by providing a false sense of security. In fact, in physician forums,
 there is an urgent call to ask CDC to update their recommendations as well as
 move towards universal testing in correctional facilities.
 This unprecedented pandemic calls for unprecedented measures in every setting
 but particularly in congregate settings. No one living inside the Jail or outside in
 the larger community is safe until there is interruption of coronavirus transmission.
 Recommendations
 In response to the COVID-19 outbreak, the leadership and the staff at the Jail have
 instituted some interventions to mitigate the impact of COVID-19 and improve the
                                            4
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20       PageID.1375     Page 6 of 45



 safety of the inmate population, but I was unable to discern how long these
 interventions have been in place. It was not possible to discern whether the
 desirable measures that I witnessed, such as providing disinfectant and masks have
 been ongoing for a significant period of time. After conducting my inspection of
 the Jail, where I had the opportunity to speak with inmates and observe the
 dynamics of the different buildings (main, annex, and east annex), it is my opinion
 that additional interventions are necessary to protect inmate, staff, and ultimately
 strengthen community safety and address the following three major issues:

    1. Diffusing Density
           Evidence of mass outbreaks from other jail and prison settings
             validates that even when excellent infection control practices are in
             place, if they are coupled with incomplete or inconsistent adherence to
             social distancing, these practices will be insufficient to contain the
             occurrence of new cases. Especially in settings such as Oakland
             County, where there is ongoing sustained transmission of COVID-19
             within the broader community.

           Social distancing requires inmates maintaining a distance of at least
            six feet from each other at all times. Additionally, disinfection of key
            areas (telephones and toilets), mask use, and regular handwashing
            must be meticulously followed. These protocols are necessary to
            prevent spread of COVID-19 among otherwise healthy people. These
            protocols are especially imperative for high-risk individuals. Without
            these protocols, high-risk individuals face a substantial risk of serious
            illness or death from this infection.

           To the extent that inmates at risk of severe disease or death cannot be
            released, medically vulnerable individuals should be housed in single-
            person cells to mitigate the risk of serious illness or death to this
            population. All current inmates and new inmates should be
            immediately screened to determine if they meet the criteria for high
            risk noted in Table 1 of this report.

    2. Testing for COVID-19 is Critical
          It is my opinion based on increasing evidence and recent publications
             that expanding testing capabilities will improve isolation and
             quarantine strategies at the Jail. There are some ongoing efforts at the
             Jail to test inmates. However, I was not able to discern how inmates
             are selected for testing, and Jail staff refused to answer any questions
                                          5
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20         PageID.1376    Page 7 of 45



              about this subject. Temperature checks are insufficient; expanding
              testing to identify asymptomatic inmates with COVID-19 infection is
              a necessary, but not sufficient, measure to combat this epidemic inside
              the Jail. For example, in custodial settings in Ohio, the rate of
              asymptomatic and symptomatic infection in an enclosed jail
              environment could reach up to 70% (with more than 20%
              asymptomatic infection). A similar ratio of symptomatic to
              asymptomatic ratio was identified and reported at Sterling Prison in
              Colorado.

           Priorities for testing:
                Test newly admitted inmates for novel coronavirus infection
                   even if asymptomatic to reduce the risk of new introductions
                   into the Jail. There is no other way to effectively screen
                   asymptomatic people at intake.

                  Any inmate at the Jail with one or more symptoms consistent
                   with COVID-19 should undergo a clinical assessment including
                   testing for the presence of the novel coronavirus SARS-CoV-2
                   in nasopharynx. It should never be assumed that in inmate who
                   reports illness and some symptoms is not infected simply
                   because the inmate does not exhibits all of the symptoms or any
                   particular symptom (such as a high temperature).

                  Ideally, all Jail inmates and staff should be tested, to guide
                   isolation and quarantine practices. Alternatively, prevalence
                   testing is reasonable.

    3. Prevention of exposure to the novel coronavirus
           Institute directives for all inmates in all units to use disinfectant and
            clean telephones after each use.
           Institute directives for all inmates in all units to use disinfectant prior
            to and after the use of toilettes.
           Enforce guidance on bed positions:
                 For single beds positioned next to each other (side-to side):
                   provide at least 6 feet of space and ensure that inmates’ are
                   positioned head to toe while sleeping.
                 For bunkbeds that are positioned next to each other or across
                   from one another: Position beds at least 6 feet apart. Ensure the
                   inmate’s laying position is head to toe on each separate bunk
                                           6
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20          PageID.1377     Page 8 of 45



                     bed, so positioning allows for the least transmission risk as
                     possible. This includes laying position that is head to toe with
                     adjacent bunks.
             Enforce social distancing practices of all inmates in all units during
              med-line or meal-line
             Inmates exhibiting COVID-19 symptoms should not be required to
              clean their own cell and no inmate should clean up after other
              inmates.
             Professional janitorial services should be brought in to disinfect the
              male medical isolation unit or any unit, which may become
              quarantined in the near future.
             Under no circumstances should inmates in the two annex buildings be
              moved into the already crowded main jail building. Transfers of this
              nature increase the severity of the lack of social distancing in the main
              building and put the transferred inmates at greatly increased risk of
              infection.


 Table 1. Risk factors for developing severe disease and death

  Age groups at high risk of developing        >50 years (1% CFR)*
  severe disease and dying without
  underlying medical conditions                60-69 years (3.6% CFR)

                                               70-79 years (8% CFR)
  High risk groups of dying with               -Cardiovascular disease (congestive
  underlying medical conditions                heart failure, history of myocardial
  regardless of their age                      infarction, history of cardiac surgery)

                                               -Systemic Arterial Hypertension (High
                                               Blood Pressure)

                                               Chronic respiratory disease (asthma,
                                               chronic obstructive pulmonary disease
                                               including chronic bronchitis or
                                               emphysema, or other pulmonary
                                               diseases)

                                               -Diabetes mellitus


                                           7
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20         PageID.1378       Page 9 of 45




                                              -Cancer

                                              -Chronic Liver Disease

                                              -Chronic Kidney Disease

                                              -Autoimmune Diseases

                                              -Severe Psychiatric Illness **

                                              -History of transplantation

                                              -Immune suppression (HIV/AIDS,
                                              glucocorticoids, other
                                              immunosuppressant drugs, history of
                                              smoking)

                                              -Pregnancy

 *CFR= Case Fatality Rate is an indicator used during outbreaks to identify the
 number of individuals who succumb out of those who become infected ** In
 South Korea, 20% of deaths occurred in what they defined as Psychiatric Illness (J
 Korean Med Sci 2020; 35(10): e112).




                                          8
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20   PageID.1379   Page 10 of 45




               Photo Redacted




                                       9
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20       PageID.1380    Page 11 of 45




 Social distancing (6 feet) is also impossible in the receiving male and female areas
 as shown in image below in Main Jail Receving - Cells R3, R4, R5




               Photo Redacted




 CONCLUSIONS
 The leadership and staff at Oakland County Jail have in place some interventions
 as per CDC recommendations for COVID-19.
 However, as I have observed in other correctional facilities, adhering to some CDC
 recommendations to contain and mitigate a COVID-19 outbreak without
 implementing all of them and, critically, without the ability to achieve social
 distancing is insufficient to stop its spread. This epidemiological situation is not
 unique to Oakland County jail; it applies to all correctional facilities as witnessed
 by the growing number of outbreaks within correctional facilities with increasing

                                          10
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20        PageID.1381    Page 12 of 45



 number of cases and deaths. This is a severe pandemic caused by a highly
 transmissible virus in crowded settings.
 Therefore, the single most important intervention in controlling a COVID-19
 outbreak at Oakland County Jail is continuing to reduce population density to
 achieve meaning social distancing. In this context, unless more inmates are
 released from jail, protecting the medically vulnerable at high risk of developing
 severe disease and dying from COVID-19, is certainly almost impossible with
 current interventions.
     I declare under penalty of perjury that the statements above are true and correct
 to the best of my knowledge.
       Date: April 27, 2020




              ______________________________
              Carlos Franco-Paredes, MD, MPH, DTMH (Gorgas)
              Associate Professor of Medicine




                                           11
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20     PageID.1382   Page 13 of 45




 DOCUMENTS REVIEWED FOR THIS DECLARATION
 Declarations:
    1. Captain Curtis Childs Affidavit.
    2. Vicky-Lyn Warren Affidavit.
    3. Sergeant Ryan Terry
    4. Daily Inmate Population Report for 4/17/2020 by the Oakland County
       Sheriff’s Office.
    5. Inspection Order by Honorable Linda V. Parker.

 Scientific References and Relevant Newspaper Publications:
    1. Walmsley R. World Prison Population List. 11th ed. London, UK:
       International Centre for Prison Studies, Kings College; 2016. Available at:
       https://www.prisonstudies.org/sites/default/files/resources/downloads/world
       _prison_population_list_11th_edition_0.pdf. Accessed: April 27, 2020.
    2. Herivel T, Wright P. Prison profiteers. Who makes money from mass
       incarceration? The New Press, New York, NY, U.S.A. 2007New York
       Lawyers for the Public Interest. Detained and denied healthcare access in
       immigration detention.
    3. Kinner SA, Young JT. Understanding and improving the health of people
       who experience incarceration: An overview and synthesis. Epidemiol Rev
       2018; 40: 4-11.


                                         12
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20       PageID.1383     Page 14 of 45



    4. Prison Policy Initiative. Available at:
        https://www.prisonpolicy.org/reports/pie2020.html. Accessed: April 11,
        2020.
    5. Harding DJ, Morenoff JD, Nguyen AP, Bushway SD, Binswanger IA. A
        natural experiment study of the effects of imprisonment on violence in the
        community. Nat Hum Behav 2019; 3(7): 671-77.
    6. Harding DJ. Do prisons makes us safer. Sci Am 2019. Available at:
        https://www.scientificamerican.com/article/do-prisons-make-us-safer/.
        Accessed: April 12, 2020.
    7. Case A, Deaton A. Rising morbidity and mortality in midlife among white
        non-Hispanic Americans in the 21st century. Proc Natl Acad Sci USA 2015;
        112 (49): 15078-83.
    8. Berger ZD, Goldberg DS. Caught in the web – U.S. immigration and
        compound disadvantage. N Engl J Med 2019; 381(11): 993-995Harding DJ,
        Morenoff JD, Nguyen AP, Bushway SD. Short-and long-term effect of
        imprisonment on future felony convictions and prison admissions. Proc Natl
        Acad Sci 2017; 114 (42): 11103-11108.
    9. Harding DJ, Morenoff JD, Herbert CW. Home is hard to find: neighborhood,
        institutions and the residential trajectories of returning prisoners. Ann Am
        Acad Pol Soc Sci 2013; 647(1): 214-236.
    10. CDC-Interim Clinical Guidance for Management of Patients with Confirmed
        Coronavirus Disease (COVID-19) Available at:
        https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
        management-patients.html). Accessed: April 12, 2020.
    11. Johns Hopkins University. Coronavirus Resource Center Available at:
        https://coronavirus.jhu.edu/map.html. Accessed: April 12, 2020.
    12. The New York Times. Coronavirus in the U.S.: Latest map and case count –
        The New York Times. Available at:
        https://www.nytimes.com/interactive/2020/us/coronavirus-us-
        cases.html?referringSource=articleShare. Accessed: April 27, 2020.
    13. Fauci AS. Infectious diseases: considerations for the 21st century. Clin Infect
        Dis 2001; 32: 675-85.
    14. Finnie TJR, Copley VR, Hall IM, Leach S. An analysis of influenza
        outbreaks in institutions and enclosed societies. Epidemiol Infect 2014; 14:
        107-113.
    15. Chao W-C, Liu P-Y, Wu C-L. Control of an H1N1 outbreak in a
        correctional facility in central Taiwan. J Microbiol Immunol Infect 2017; 50:
        175-182.
    16. Dolan K, Wirtz AL, Moazen B, Ndeffo-Mbah M, Galvani A, Kinner SA,
        Courtney R, McKee M, Amon JJ, Maher L, Hellard M, Beyrer C, Altice FL.
                                          13
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20    PageID.1384    Page 15 of 45



        Global burden of HIV, viral hepatitis, and tuberculosis in prisoners and
        detainees. Lancet 2016; 388 (10049): 1089-1102.
    17. Prisons and custodial settings are part of a comprehensive response to
        COVID-19. Lancet Public Health 2020; 5(4): e188-e189.
    18. CDC. Interim guidance on management of coronavirus disease 2019
        (COVID-19) in correctional and detention facilities. Available at:
        https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
        detention/guidance-correctional-detention.html. Accessed: April 12, 2020.
    19. Van Doremalen N, Bushmaker T, Morris DH, Holbrook MG, Gamble A,
        Williamson BN, Tamin A, Harcourt JL, Thornburg NJ, Gerber SI, Lloyd-
        Smith JO, de Wit E, Munster VJ. Aerosol and surface stability of SARS-
        CoV-2 as compared with SARS-CoV-1. N Engl J Med 2020; Mar 17. doi:
        10.1056/NEJMc2004973.
    20. Mizumoto K, Chowell G. Transmission potential of the novel coronavirus
        (COVID-19) onboard the diamond Princess Cruises Ship, 2020. Infect Dis
        Modelling 2020; 5: 264-270.
    21. Mizumoto K, Kagaya K, Zarebski A, Chowell G. Estimating the
        asymptomatic proportion of coronavirus disease 2019 (COVID-19) cases on
        board the diamond Princess cruise ship, Yokohama, Japan, 2020. Euro
        Surveill 2020; 25 (10). doi: 10.2807/1560-7917.ES.2020.25.10.2000180.
    22. Sanche S, Lin YT, Xu C, Romero-Severson E, Hengartner N, Ke R. High
        contagiousness and rapid spread of severe acute respiratory syndrome
        coronavirus 2. Emerg Infect Dis. 2020 Jul
        https://doi.org/10.3201/eid2607.200282.
    23. Swerdlow DL, Finelli L. Preparation for possible sustained transmission of
        2019 Novel Coronavirus. Lessons from previous pandemics. JAMA 2020;
        323(12): 1129-30.
    24. Patrozou E, Mermel LA. Does influenza transmission occur from
        asymptomatic infection or prior to symptom onset? Public Health Rep 2009;
        124: 193-96.
    25. Thompson R. Pandemic potential of 2019-nCoV.Lancet Infect Dis 2020; 20
        March 20; doi.org/10.1016/S1473-3099 (20)30068-2.
    26. Li R, Pei S, Chen B, Song , Zhang T, Shaman J. Substantial undocumented
        infection facilitates the rapid dissemination of novel coronavirus (SARS-
        CoV2). Science 10.1126/scienceabb3221 (2020).
    27. World Prisons Brief. COVID-19 in prisons: a major public health risk.
        https://www.prisonstudies.org/news/covid-19-prisons-%E2%80%93-major-
        public-health-risk. Accessed: April 27, 2020.
    28. Federal Bureau of Prisons. Available at: https://www.bop.gov/coronavirus/.
        Accessed: April 27, 2020.
                                        14
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20      PageID.1385    Page 16 of 45



    29. New York Times. Chicago’s jail is top U.S. hot spot as virus spreads behind
        bars. April 8, 2020. Available at:
        https://www.nytimes.com/2020/04/08/us/coronavirus-cook-county-jail-
        chicago.html. Accessed: April 27, 2020.
    30. Cabral J, Cuevas AG. Health inequities among Latinos/Hispanics:
        documentation status as a determinant of health. J Racial Ethnic Health Disp
        2020; Feb 5. doi: 10.1007/s40615-020-00710-0.
    31. Gransky M, Keller A, Venters H. Death rates among detained immigrants in
        the United States. In J Environ Res Public health 2015; 12, 14414-14419.
    32. Farmer PE, Nizeye B, Stulac S, Keshavjee S. Structural violence and clinical
        medicine. PLoS Med 2006; 3(10); e449.
    33. The Guardian. Data form US south shows African Americans hit hardest by
        COVID-19. https://www.theguardian.com/world/2020/apr/08/black-
        americans-coronavirus-us-south-data. Accessed: April 27, 2020.
    34. MMWR. COVID-19 in a Long-Term Care Facility — King County,
        Washington, February 27–March 9, 2020; March 27, 2020: 69(12): 339-342.
    35. The United States Department of Justice. Aging in Prison. National Institute
        of Corrections. Available at: https://nicic.gov/aging-prison. Accessed: April
        24, 2020.
    36. Williams BA, Stern MF, Mellow j, Safer M, Greifinger RB. Aging in
        correctional custoy: setting a policy agenda for older prisoner health care.
        Am J Public Health 2012; 102(8): 1475-1481.
    37. Ghandi RT, Lynch JB, Del Rio C. Mild or moderate Covid-19. N Engl J
        Med 2020; April 24. DOI: 10.1056/NEJMcp2009249.
    38. Gandhi M, Yokoe DS, Havlir DV. Asymptomatic transmission, the
        Achilles’ Heel of current strategies to control Covid-19. N Engl J Med 2020.
        April 24. DOI: 10.1056/NEJMe2009758.
    39. Arons MM, Hatfield KM, Reddy SC, et al. Presymptomatic SARS-CoV-2
        infections and transmission in a skilled nursing facility. N Engl J Med 2020.
        DOI: 10.1056/NEJMoa2008457.
    40. Sharsftein JM, Becker SJ, Mello MM. Diagnostic testing for the novel
        coronavirus. JAMA 2020; 323(15): 1437-38.
    41. He X, Lau EHY, Wu P, et al. Temporal dynamics in viral shedding and
        transmissibility of COVID-19. Nature Med 2020; DOI: 10.1038/s41591-
        020-0869-5.
    42. Chen Y, Chen L, Deng Q, et al. The presence of SARS-CoV-2 RNA in feces
        of COVID-19 patients. J Med Virol. 2020 Apr 3. doi: 10.1002/jmv.25825.
    43. Coronavirus Michigan Data. Available at:
        https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---
        ,00.html. Accessed: April 26, 2020.
                                          15
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20     PageID.1386    Page 17 of 45



 1



                                   EXHIBIT A.


 PERSONAL INFORMATION
 Carlos Franco-Paredes, M.D., M.P.H.


 CURRENT PROFESSIONAL POSITION AND ACTIVITIES:
      Associate Professor of Medicine, Division of Infectious Diseases, University
       of Colorado Denver School of Medicine, Anschutz Medical Campus and
       Infectious Diseases (July 2018 - ongoing).
      Fellowship Program Director, Division of Infectious Diseases, University of
       Colorado Denver School of Medicine, Anschutz Medical Campus (March
       2019- ongoing).

 EDUCATION
       1989 -1995       M.D. - La Salle University School of Medicine, Mexico
 City, Mexico
       1996-1999 Internship and Residency in Internal Medicine, Emory
                  University School of Medicine Affiliated Hospitals, Atlanta,
                  GA
      1999-2002 Fellowship in Infectious Diseases, Emory University School of
                  Medicine Affiliated Hospitals, Atlanta, GA
      1999-2002 Fellow in AIDS International Training and Research Program,
                  NIH Fogarty Institute, Rollins School of Public Health, Emory
                  University, Atlanta, GA
      1999 - 2002       Masters Degree in Public Health (M.P.H.) Rollins School
                  of Public Health, Emory University, Atlanta, GA, Global
                  Health Track
      2001-2002 Chief Medical Resident, Grady Memorial Hospital, Emory
 University
                        School of Medicine, Atlanta, GA
      2006        Diploma Course in Tropical Medicine, Gorgas. University of
                  Alabama, Birmingham and Universidad Cayetano Heredia,
                  Lima Peru

                                         16
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20    PageID.1387    Page 18 of 45



 CERTIFICATIONS
       1999-Present      Diplomat in Internal Medicine American Board of
                   Internal Medicine (Recertification 11/2010-11/2020)
       2001-present      Diplomat in Infectious Diseases, American Board of
                   Internal Medicine, Infectious Diseases Subspecialty
                   (Recertification 04/2011-04/2021)
       2005-present      Travel Medicine Certification by the International
                   Society of Travel Medicine
       2007-present      Tropical Medicine Certification by the American Society
                   of Tropical Medicine – Diploma in Tropical Medicine and
                   Hygiene (DTMH - Gorgas)

 EMPLOYMENT HISTORY:
       2002 - 2004 - Advisor to the Director of the National Center for Child
        and
        Adolescent Health and of the National Immunization Council (NIP),
        Ministry of Health Mexico; my activities included critical review of
        current national health plans on vaccination, infectious diseases, soil-
        transmitted helminthic control programs; meningococcal disease
        outbreaks in the jail system, an outbreak of imported measles in 2003-
        2004 and bioterrorism and influenza pandemic preparedness. I
        represented the NIP at meetings of the Global Health Security Action
        Group preparation of National preparedness and response plans for
        Mexico
           2005 – 2011- Co-Director Travel Well Clinic, Emory University
            Emory Midtown Hospital
           2004- 8/2009 -Assistant Professor of Medicine
            Department of Medicine, Division of Infectious Diseases
            Emory University School of Medicine, Atlanta GA
           3/2008-10/2009 Consultant WHO, HQ, Geneva, Influenza Vaccine
           9/2009- 3/2011 Associate Professor of Medicine
            Department of Medicine, Division of Infectious Diseases
            Emory University School of Medicine, Atlanta GA
           1/2007 – 3/2011 Assistant Professor of Public Health
            Hubert Department of Global Health
            Rollins School of Public Health, Emory University, Atlanta GA

                                        17
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20   PageID.1388   Page 19 of 45




           4/2011 –5/2013 - Associate Professor of Public Health in Global
            Health
            Hubert Department of Global Health
            Rollins School of Public Health, Emory University, Atlanta GA
           2010 - WHO HQ Consultant for a 4-month-period on the Deployment
            of H1N1 influenza vaccine in the African Region, Jan to March 2010,
            Switzerland Geneva, WHO HQ 2010 sponsored by John Snow Inc.
            USAID, Washington, D.C.
           2014-2015 - Consultant International Association of Immunization
            Managers, Regional Meeting of the Middle Eastern and North African
            Countries and Sub Saharan Africa, held in Durban South Africa, Sept
            2014; and as rapporteur of the Inaugural Conference, 3-4 March 2015,
            Istanbul, Turkey.
           3/2011- 5/2017 - Phoebe Physician Group –Infectious Diseases
            Clinician Phoebe Putney Memorial Hospital, Albany, GA.
           5/2015 - 9/2015 - Consultant Surveillance of Enteric Fever in Asia
            (Pakistan, Indonesia, Bangladesh, Nepal, India) March 2015-October
            2015.
           June 19, 2017-June 31, 2018–Visiting Associate Professor of
            Medicine, Division of Infectious Diseases, University of Colorado
            Denver, Anschutz Medical Campus
           June 2004- present - Adjunct Professor of Pediatrics, Division of
            Clinical Research, Hospital Infantil de México, Federico Gómez,
            México City, México. Investigador Nacional Nivel II, Sistema
            Nacional de Investigadores (12/2019); SNI III Sistema Nacional de
            Investigadores (1/2020-); Investigador Clínico Nivel E, Sistema
            Nacional de Hospitales

 HONORS AND AWARDS
             1995 Top Graduating Student, La Salle School of Medicine
             1997 Award for Academic Excellence in Internal Medicine, EUSM
             1999 Alpha Omega Alpha (AOA) House staff Officer, EUSM
             2002 Pillar of Excellence Award. Fulton County Department of
                  Health and Wellness Communicable Disease Prevention
                  Branch, Atlanta GA




                                       18
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20    PageID.1389   Page 20 of 45



             2002 Emory University Humanitarian Award for extraordinary
                  service in Leadership Betterment of the Human Condition the
                  Emory University Rollins School of Public Health
            2002 Winner of the Essay Contest on the Health of Developing
       Countries:
                    Causes and Effects in Relation to Economics or Law, sponsored
                    by the Center for International Development at Harvard
                    University and the World Health Organization Commission on
                    Macroeconomics Health with the essay "Infectious Diseases,
                    Non-zero Sum Thinking and the Developing World”
             2002 “James W. Alley” Award for Outstanding Service to
                  Disadvantaged Populations, Rollins School of Public Health of
                  Emory University May 2002. Received during Commencement
                  Ceremony Graduation to obtain the Degree of Masters in Public
                  Health
            2006 Golden Apple Award for Excellence in Teaching, Emory
       University, SOM
            2006          Best Conference Award Conference, “Juha Kokko” Best
       Conference                     Department of Medicine, EUSM
             2007 “Jack Shulman” Award Infectious Disease fellowship,
                  Excellence in Teaching Award, Division of Infectious Diseases,
                  EUSM
             2007 Emerging Threats in Public Health: Pandemic Influenza CD-
                  ROM, APHA’s Public Health Education and Health Promotion
                  Section, Annual Public Health Materials Contest award
             2009 National Center for Preparedness, Detection, and Control of
                  Infectious Diseases. Honor Award Certificate for an exemplary
                  partnership in clinical and epidemiologic monitoring of illness
                  related to international travel. NCPDCID Recognition Awards
                  Ceremony, April 2009. CDC, Atlanta, GA
             2012 The ISTM Awards Committee, directed by Prof. Herbert
                  DuPont, selected the article "Rethinking typhoid fever
                  vaccines" in the Journal of Travel Medicine (Best Review
                  Article)


                                        19
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20     PageID.1390      Page 21 of 45



              2012         Best Clinical Teacher. Albany Family Medicine
 Residency Program
                2018 Outstanding Educator Award – Infectious Diseases Fellowship,
                     Division of Infectious Diseases, University of Colorado,
                     Anschutz Medical Center, Aurora Colorado


 EDITORSHIP AND EDITORIAL BOARDS
 2007-Present        Deputy/Associate Editor PLoS Neglected Tropical Disease
             Public Library of Science
 2017-2018           Deputy Editor, Annals of Clinical Microbiology and
 Antimicrobials
             BMC
 2007-2019 Core Faculty International AIDS Society-USA -Travel and Tropical
 Medicine/HIV/AIDS


 INTERNATIONAL COMMITTEES
 2018- Member of the Examination Committee of the International Society of
       Travel Medicine. Developing Examination Questions and Proctoring the
       Certificate in Traveler’s Health Examination
       Proctor Certificate of Traveler’s Health Examination (CTH) as part of the
       International Society of Travel Medicine– 12th Asia-Pacific Travel Health
       Conference, Thailand 21-24 March 2019
       Proctor Certificate of Traveler’s Health Examination (CTH), Atlanta, GA,
     September, 2019

 PUBLICATIONS
 BOOKS
 Franco-Paredes C, Santos-Preciado JI. Neglected Tropical Diseases in Latin
 America and the Caribbean, Springer-Verlag, 2015. ISBN-13: 978-3709114216
 ISBN-10: 3709114217
 Franco-Paredes C. Core Concepts in Clinical Infectious Diseases, Academic
 Press, Elsevier, March 2016. ISBN: 978-0-12-804423-0


                                         20
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20   PageID.1391    Page 22 of 45




 RESEARCH ORIGINAL ARTICLES (clinical, basic science, other) in
 refereed journals:
 1. Del Rio C, Franco-Paredes C, Duffus W, Barragan M, Hicks G. Routinely
 Recommending HIV Testing at a Large Urban Urgent-Care Clinic – Atlanta, GA.
 MMWR Morbid Mortal Wkly Rep 2001; 50:538-541.
 2. Del Rio C, Barragán M, Franco-Paredes C. Pneumocystis carinii Pneumonia.
 N Engl J Med 2004; 351:1262-1263.
 3. Barragan M, Hicks G, Williams M, Franco-Paredes C, Duffus W, Del Rio C.
 Health Literacy is Associated with HIV Test Acceptance. J Gen Intern Med 2005;
 20:422-425.
 4. Rodriguez-Morales A, Arria M, Rojas-Mirabal J, Borges E, Benitez J, Herrera
 M, Villalobos C, Maldonado A, Rubio N, Franco-Paredes C. Lepidopterism Due
 to the Exposure of the Moth Hylesia metabus in Northeastern Venezuela. Am J
 Trop Med Hyg 2005; 73:991-993.
 5. Rodriguez-Morales A, Sánchez E, Arria M, Vargas M, Piccolo C, Colina R,
 Franco-Paredes C. White Blood Cell Counts in Plasmodium vivax. J Infect Dis
 2005; 192:1675-1676.
 6. Franco-Paredes C, Nicolls D, Dismukes R, Kozarsky P. Persistent Tropical
 Infectious Diseases among Sudanese Refugees Living in the US. Am J Trop Med
 Hyg 2005; 73: 1.
 7. Osorio-Pinzon J, Moncada L, Franco-Paredes C. Role of Ivermectin in the
 Treatment of Severe Orbital Myiasis Due to Cochliomyia hominivorax. Clin
 Infect Dis 2006; 3: e57-9.
 8. Rodriguez-Morales A, Franco-Paredes C. Impact of Plasmodium vivax
 Malaria during Pregnancy in Northeastern Venezuela. Am J Trop Med Hyg 2006;
 74:273-277.
 9. Rodriguez-Morales A, Nestor P, Arria M, Franco-Paredes C. Impact of
 Imported Malaria on the Burden of Malaria in Northeastern Venezuela. J Travel
 Med 2006; 13:15-20.
 10. Rodríguez-Morales A, Sánchez E, Vargas M, Piccolo C, Colina R, Arria M,
 Franco-Paredes C. Is anemia in Plasmodium vivax More Severe and More
 Frequent than in Plasmodium falciparum? Am J Med 2006; 119:e9-10.
 11. Hicks G, Barragan M, Franco-Paredes C, Williams MV, del Rio C. Health
 Literacy is a Predictor of HIV Knowledge. Fam Med J 2006; 10:717-723.
 12. Cardenas R, Sandoval C, Rodriguez-Morales A, Franco-Paredes C. Impact of
 Climate Variability in the Occurrence of Leishmaniasis in Northeastern Colombia.
 Am J Trop Med Hyg 2006; 75:273-7.



                                        21
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20    PageID.1392   Page 23 of 45



 13. Franco-Paredes C, Nicolls D, Dismukes R, Wilson M, Jones D, Workowski
 K, Kozarsky P. Persistent and Untreated Tropical Infectious Diseases among
 Sudanese Refugees in the US. Am J Trop Med Hyg 2007; 77:633-635.
 14. Rodríguez-Morales AJ, Sanchez E, Arria M, Vargas M, Piccolo C, Colina R,
 Franco-Paredes C. Hemoglobin and haematocrit: The Threefold Conversion is
 also Non Valid for Assessing Anaemia in Plasmodium vivax Malaria-endemic
 Settings. Malaria J 2007; 6:166.
 15. Franco-Paredes C, Jones D, Rodriguez-Morales AJ, Santos-Preciado JI.
 Improving the Health of Neglected Populations in Latin America. BMC Public
 Health 2007; 7.
 16. Kelly C, Hernández I, Franco-Paredes C, Del Rio C. The Clinical and
 Epidemiologic Characteristics of Foreign-born Latinos with HIV/AIDS at an
 Urban HIV Clinic. AIDS Reader 2007; 17:73-88.
 17. Hotez PJ, Bottazzi ME, Franco-Paredes C, Ault SK, Roses-Periago M. The
 Neglected Tropical Diseases of Latin America and the Caribbean: Estimated
 Disease Burden and Distribution and a Roadmap for Control and Elimination.
 PLoS Negl Trop Dis 2008; 2:e300.
 18. Tellez I, Barragan M, Nelson K, Del Rio C, Franco-Paredes C. Pneumocystis
 jiroveci (PCP) in the Inner City: A Persistent and Deadly Pathogen. Am J Med Sci
 2008; 335:192-197.
 19. Rodriguez-Morales AJ, Olinda, Franco-Paredes C. Cutaneous Leishmaniasis
 Imported from Colombia to Northcentral Venezuela: Implications for Travel
 Advice. Trav Med Infect Dis 2008; 6(6): 376-9.
 20. Jacob J, Kozarsky P, Dismukes R, Bynoe V, Margoles L, Leonard M, Tellez I,
 Franco-Paredes C. Five-Year Experience with Type 1 and Type 2 Reactions in
 Hansen’s Disease at a US Travel Clinic. Am J Trop Med Hygiene 2008; 79:452-
 454.
 21. Delgado O, Silva S, Coraspe V, Ribas MA, Rodriguez-Morales AJ, Navarro P,
 Franco-Paredes C. Epidemiology of Cutaneous Leishmaniasis in Children and
 Adolescents in Venezuela. Trop Biomed. 2008; 25(3):178-83.
 22. Franco-Paredes C, Lammoglia L, Hernandez I, Santos-Preciado JI.
 Epidemiology and Outcomes of Bacterial Meningitis in Mexican Children: 10-
 Years' Experience (1993-2003). Int J Infect Dis 2008; 12:380-386.
 23. Pedroza A, Huerta GJ, Garcia ML, Rojas A, Lopez I, Peñagos M, Franco-
 Paredes C, Deroche C, Mascareñas C. The Safety and Immunogenicity of
 Influenza Vaccine in Children with Asthma in Mexico. Int J Infect Dis 2009;
 13(4): 469-75.
 24. Museru O, Franco-Paredes C. Epidemiology and Outcomes of Hepatitis B
 Virus Infection among Refugees Seen at U.S. Travel Medicine Clinic: 2005-2008.
 Travel Med Infect Dis 2009; 7: 171-179.
                                        22
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20     PageID.1393    Page 24 of 45



 25. Rodriguez-Morales AJ, Olinda M, Franco-Paredes C. Imported Cases of
 Malaria Admitted to Two Hospitals of Margarita Island, Venezuela: 1998-2005.
 Travel Med Infect Dis 2009: (1): 48-45.
 26. Kelley CF, Checkley W, Mannino DM, Franco-Paredes C, Del Rio C,
 Holguin F. Trends in Hospitalizations for AIDS-associated Pneumocystis jiroveci
 Pneumonia in the United States (1986-2005). Chest 2009; 136(1): 190-7.
 27. Carranza M, Newton O, Franco-Paredes C, Villasenor A. Clinical Outcomes
 of Mexican Children with Febrile Acute Upper Respiratory Infection: No Impact
 of Antibiotic Therapy. Int J Infect Dis 2010; 14(9): e759-63.
 28. Museru O, Vargas M, Kinyua M, Alexander KT, Franco-Paredes C, Oladele
 A. Hepatitis B Virus Infection among Refugees Resettled in the U.S.: High
 Prevalence and Challenges in Access to Health Care. J Immigrant Minor Health
 2010;
 29. Moro P, Thompson B, Santos-Preciado JI, Weniger B, Chen R, Franco-
 Paredes C. Needlestick injuries in Mexico City sanitation workers. Revista
 Panamericana de Salud Pública/Pan American Journal of Public Health 2010; 27
 (6): 467-8.
 30. Barragan M, Holtz M, Franco-Paredes C, Leonard M. The Untimely
 Misfortune of Tuberculosis Diagnosis at time of Death. Infect Dis Clin Pract 2010;
 18(6):1-7.
 31. Hochberg N, Armstrong W, Wang W, Sheth A, Moro R, Montgomery S,
 Steuer F, Lennox J, Franco-Paredes C. High Prevalence of Persistent Parasitic
 Infections in Foreign-born HIV-infected Persons in the United States. PLoS
 Neglect Dis 2011; 5(4): e1034.
 32. Larocque RC, Rao SR, Lee J, Ansdell V, Yates JA, Schwartz BS, Knouse M,
 Cahill J, Hagmann S, Vinetz J, Connor BA, Goad JA, Oladele A, Alvarez S,
 Stauffer W, Walker P, Kozarsky P, Franco-Paredes C, Dismukes R, Rosen J,
 Hynes NA, Jacquerioz F, McLellan S, Hale D, Sofarelli T, Schoenfeld D, Marano
 N, Brunette G, Jentes ES, Yanni E, Sotir MJ, Ryan ET; the Global TravEpiNet
 Consortium. Global TravEpiNet: A National Consortium of Clinics Providing Care
 to International Travelers--Analysis of Demographic Characteristics, Travel
 Destinations, and Pretravel Healthcare of High-Risk US International Travelers,
 2009-2011. Clin Infect Dis. 2012; 54(4):455-462.
 33. Espinosa-Padilla SE, Murata C, Estrada-Parra S, Santos-Argumendo L,
 Mascarenas C, Franco-Paredes C, Espinosa-Rosales FJ. Immunogenicity of a 23-
 valent pneumococcal polysaccharide vaccine among Mexican children. Arch Med
 Res 2012;
 34. Harris JR, Lockhart SR, Sondermeyer G, Vugia DJ, Crist MB, D'Angelo MT,
 Sellers B, Franco-Paredes C, Makvandi M, Smelser C, Greene J, Stanek D, Signs


                                         23
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20      PageID.1394    Page 25 of 45



 K, Nett RJ, Chiller T, Park BJ. Cryptococcus gattii infections in multiple states
 outside the US Pacific Northwest. Emerg Infect Dis. 2013; 19 (10):1620-6.
 35. Franco-Paredes C. Aerobic actinomycetes that masquerade as pulmonary
 tuberculosis. Bol Med Hosp Infant Mex 2014; 71(1): 36-40.
 36. Chastain DB, Ngando I, Bland CM, Franco-Paredes C, and Hawkins WA.
 Effect of the 2014 Clinical and Laboratory Standard Institute urine-specific
 breakpoints on cefazolin susceptibility rates at a community teaching hospital. Ann
 Clin Microbiol Antimicrob 2017; 16(1): 43.
 37. Kashef Hamadani BH, Franco-Paredes C, MCollister B, Shapiro L, Beckham
 JD, Henao-Martinez AF. Cryptococcosis and cryptococcal meningitis- new
 predictors and clinical outcomes at a United States Academic Medical Center.
 Mycoses 2017; doi: 10.1111/myc.12742.
 38. Chastain DB, Franco-Paredes C, Wheeler SE, Olubajo B, Hawkins A.
 Evaluating Guideline Adherence regarding Empirical Vancomycin use in patients
 with neutropenic fever. Int J Infect Dis 2018; Feb 22. pii: S1201-9712(18)30052-3.
 doi: 10.1016/j.ijid.2018.02.016. PMID: 29477362
 39. Parra-Henao G, Amioka E, Franco-Paredes C, Colborn KL, Henao-Martinez
 AF. Heart failure symptoms and ecological factors as predictors of Chagas disease
 among indigenous communities in the Sierra Nevada de Santa Marta, Colombia. J
 Card Fail 2018; Mar 26. pii: S1071-9164(18)30119-2. doi:
 10.1016/j.cardfail.2018.03.007.
 40. Vela Duarte D, Henao-Martinez AF, Nyberg E, Castellanos P, Franco-
 Paredes C, Chastain DB, Lacunar Stroke in Cryptococcal Meningitis: Clinical and
 Radiographic Features. J Stroke and Cerebrovascular Disease 2019;
 41. Chastain DB, Henao-Martinez AF, Franco-Paredes C. A clinical pharmacist
 survey of prophylactic strategies used to prevent adverse events of lipid-associated
 formulations of amphotericin B. Infect Dis 2019;
 42. Henao-Martínez AF, Chadalawada S, Villamil-Gomez WE, DeSanto K, Rassi
 A Jr, Franco-Paredes C. Duration and determinants of Chagas latency: an
 etiology and risk systematic review protocol. JBI Database System Rev Implement
 Rep. 2019 Jul 22. doi: 10.11124/JBISRIR-D-18-00018.

 CONSENSUS STATEMENTS

 Pritchett MA, Oberg CL, Belanger A, De Cardenas J, Cheng G, Cumbo Nacheli G,
 Franco-Paredes C, Singh J, Toth J, Zgoda M, Folch E. Society for Advanced
 Bronchoscopy Consensus Statement and Guidelines for bronchoscopy and airway
 management amid the COVID-19 pandemic. J Thorac Dis 2020;
 http:/dx.doi.org/10.21037/jtd.2020.04.32


                                          24
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20     PageID.1395   Page 26 of 45



 RESEARCH ORIGINAL ARTICLES AS COLLABORATOR (clinical, basic
 science, other) in refereed journals:
 43. Benator D, Bhattacharya M, Bozeman L, Burman W, Cantazaro A, Chaisson
 R, Gordin F, Horsburgh CR, Horton J, Khan A, Lahart C, Metchock B, Pachucki
 C, Stanton L, Vernon A, Villarino ME, Wang YC, Weiner M, Weis S;
 Tuberculosis Trials Consortium. Rifapentine and Isoniazid Once a Week versus
 Rifampicin and Isoniazid twice a week for Treatment of Drug-susceptible
 Pulmonary Tuberculosis in HIV-Negative Patients: a Randomised Clinical Trial.
 Lancet 2002; 360:528-34.
 44. Weiner M, Burman W, Vernon A, Benator D, Peloquin CA, Khan A, Weis S,
 King B, Shah N, Hodge T; Tuberculosis Trials Consortium. Low INH
 Concentrations and Outcome of Tuberculosis Treatment with Once-weekly INH
 and Rifapentine. Am J Rev Crit Care Med 2003; 167:1341-1347.
 45. Jasmer RM, Bozeman L, Schwartzman K, Cave MD, Saukkonen JJ, Metchock
 B, Khan A, Burman WJ; Tuberculosis Trials Consortium. Recurrent
 Tuberculosis in the United States and Canada: Relapse or Reinfection? Am J
 Respir Crit Care Med 2004; 170:1360-1366.
 Mendelson M, Davis XM, Jensenius M, Keystone JS, von Sonnenburg F, Hale DC,
 Burchard GD, Field V, Vincent P, Freedman DO; GeoSentinel Surveillance
 Network. Health risks in travelers to South Africa: the GeoSentinel experience and
 implications for the 2010 FIFA World Cup. Am J Trop Med Hyg. 2010; 82(6):
 991-5.
 46. Hagmann S, Neugebauer R, Schwartz E, Perret C, Castelli F, Barnett ED,
 Stauffer WM; GeoSentinel Surveillance Network. Illness in children after
 international travel: analysis from the GeoSentinel Surveillance Network.
 Pediatrics. 2010; 1 25(5): e1072-80.
 47. Schlagenhauf P, Chen LH, Wilson ME, Freedman DO, Tcheng D, Schwartz E,
 Pandey P, Weber R, Nadal D, Berger C, von Sonnenburg F, Keystone J, Leder K;
 GeoSentinel Surveillance Network. Sex and gender differences in travel-
 associated disease. Clin Infect Dis. 2010; 50 (6): 826-32.
 48. Jensenius M, Davis X, von Sonnenburg F, Schwartz E, Keystone JS, Leder K,
 Lopéz-Véléz R, Caumes E, Cramer JP, Chen L, Parola P; GeoSentinel
 Surveillance Network. Multicener GeoSentinel analysis of rickettsial diseases in
 international travelers, 1996-2008. Emerg Infect Dis. 2009; 15(11):1791-8.
 49. Chen LH, Wilson ME, Davis X, Loutan L, Schwartz E, Keystone J, Hale D,
 Lim PL, McCarthy A, Gkrania-Klotsas E, Schlagenhauf P; GeoSentinel
 Surveillance Network. Emerg Infect Dis. 2009; 15(11): 1773-82.
 50. Nicolls DJ, Weld LH, Schwartz E, Reed C, von Sonnenburg F, Freedman DO,
 Kozarsky PE; GeoSentinel Surveillance Network. Characteristics of


                                         25
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20   PageID.1396    Page 27 of 45



 schistosomiasis in travelers reported to the GeoSentinel Surveillance Network
 1997-2008. Am J Trop Med Hyg 2008; 79(5): 729-34.
 51. Greenwood Z, Black J, Weld L, O'Brien D, Leder K, Von Sonnenburg F,
 Pandey P, Schwartz E, Connor BA, Brown G, Freedman DO, Torresi J;
 GeoSentinel Surveillance Network. Gastrointestinal infection among
 international travelers globally. J Travel Med 2008; 1 5(4):221-8.
 52. Davis XM, MacDonald S, Borwein S, Freedman DO, Kozarsky PE, von
 Sonnenburg F, Keystone JS, Lim PL, Marano N; GeoSentinel Surveillance
 Network. Health risks in travelers to China: the GeoSentinel experience and
 implications for the 2008 Beijing Olympics. Am J Trop Med Hyg 2008; 79(1): 4-8.
 53. Boggild AK, Castelli F, Gautret P, Torresi J, von Sonnenburg F, Barnett ED,
 Greenaway CA, Lim PL, Schwartz E, Wilder-Smith A, Wilson ME; GeoSentinel
 Surveillance Network. Vaccine preventable diseases in returned international
 travelers: results from the GeoSentinel Surveillance Network. Vaccine 2010;
 28(46):7389-95.
 54. Esposito DH, Han PV, Kozarsky PE, Walker PF, Gkrania-Klotsas E, Barnett
 ED, Libman M, McCarthy AE, Field V, Connor BA, Schwartz E, MacDonald S,
 Sotir MJ; GeoSentinel Surveillance Network. Characteristics and spectrum of
 disease among ill returned travelers from pre- and post-earthquake Haiti: The
 GeoSentinel experience. Am J Trop Med Hyg 2012 Jan; 86(1):23-8.
 55. Boggild AK, Castelli F, Gautret P, Torresi J, von Sonnenburg F, Barnett ED,
 Greenaway CA, Lim PL, Schwartz E, Wilder-Smith A, Wilson ME; GeoSentinel
 Surveillance Network. Latitudinal patterns of travel among returned travelers
 with influenza: results from the GeoSentinel Surveillance Network, 1997-2007. J
 Travel Med 2012; 19(1):4-8. doi: 10.1111/j.1708-8305.2011.00579.x.

 REVIEW, EDITORIALS, CASE SERIES, CASE REPORT ARTICLES:
 56. Franco-Paredes C, Jurado R. Ankylosing Spondylitis Fibrocavitary Lung
 Disease. Clin Infect Dis 2001; 32:1062.
 57. Franco-Paredes C, Evans J, Jurado R. Diabetes Insipidus due to Streptococcus
 pneumoniae Meningitis. Arch Intern Med 2001; 161; 1114-15.
 58. Franco-Paredes C, Blumberg H. Tuberculosis Psoas Abscess caused by
 Mycobacterium tuberculosis and Staphylococcus aureus: Case Report and Review.
 Am J Med Sci 2001; 321:415-17.
 59. Jurado R, Franco-Paredes C. Aspiration Pneumonia: A Misnomer. Clin
 Infect Dis 2001;33:1612-3.
 60. Del Rio Carlos, Franco-Paredes C. Bioterrorism: A New Public Health
 Problem. Sal Publ Mex 2001; 43:585-88.
                                        26
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20     PageID.1397   Page 28 of 45



 61. Franco-Paredes C, Blumberg H. New Concepts in the Diagnosis of Latent
 Tuberculosis Infection. Consultant 2001; 41:1105-1121.
 62. Franco-Paredes C, Bellehemeur T, Sanghi P, et al. Aseptic Meningitis and
 Retrobulbar Optic Neuritis Caused By VZV Preceding the Onset of PORN in a
 Patient with AIDS. AIDS 2002; 16:1045-1049.
 63. Franco-Paredes C, Mehrabi D, Calle J, Jurado R. Night Sweats Revisited.
 Infect Dis Clin Pract 2002; 11:291-293.
 64. Franco-Paredes C, Jurado R, Del Rio C. The Clinical Utility of the Urine
 Gram Stain. Infect Dis Clin Pract 2002; 11:561-563.
 65. Franco-Paredes C, Agudelo C. Editorial Response: The Ever Expanding
 Clinical Spectrum of Tuberculosis. J Clin Rheumatol 2002;8:1-2.
 66. Franco-Paredes C, Rebolledo P, Folch E, Hernandez I, Del Rio C. Diffuse
 CD8 Lymphocytosis Syndrome in HIV-infected Patients. AIDS Reader 2002;
 12:408-13.
 67. Franco-Paredes C. Human Immunodeficiency Virus Infection as a Risk
 Factor for Tuberculosis Infection and Clinical Disease. Infect Med 2002; 19:475-
 479.
 68. Franco-Paredes C, Leonard M, Jurado R, Blumberg H. Tuberculosis of the
 Pancreas. Report of two cases and Review of the Literature. Am J Med Sci 2002;
 323(1): 54-58.
 69. DiazGranados C, Franco-Paredes C, Steinberg J. A Long Suffering Patient
 with New Abdominal Pain. Clin Infect Dis 2002; 34(9):1213-1214; 1267-1268.
 70. Franco-Paredes C, Martin K. Extranodal Rosai-Dorfman Manifested in the
 Meninges. Southern Med J 2002; 95(9): 1101-1104.
 71. Franco-Paredes C, Workowski K, Harris M. Infective Endocarditis-
 Endarteritis Complicating Coarctation of the Aorta. Am J Med 2002; 112(7):590-
 92.
 72. Folch E, Hernandez I, Barragan M, Franco-Paredes C. Infectious Disease,
 Non-Zero Sum Thinking and the Developing World. Am J Med Sci 2003; 326:66-
 72.
 73. Franco-Paredes C, Santos Preciado JI. Parasitology Resources on the World
 Wide Web: A Powerful Tool for Infectious Diseases Practitioners. Clin Infect Dis
 2003; 37:694-701.


                                        27
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20   PageID.1398    Page 29 of 45



 74. Franco-Paredes C, Tellez I, Santos-Preciado JI. Monkeypox Virus Infection
 Appears in the Americas. Salud Publ Mex 2003; 45:428-430.
 75. Franco-Paredes C, Del Rio C, Nava Frías M, Rangel Frausto S, Téllez I,
 Santos Preciado JI. Confronting Bioterrorism: Epidemiologic, Clinical, and
 Preventive Aspects of Smallpox. Sal Publ Mex 2003; 45:298-309.
 76. Franco-Paredes C, Kuri-Morales P, Alvarez-Lucas C, Zavala E, Betancourt
 M, Nava-Frias M, Santos-Preciado JI. Severe Acute Respiratory Syndrome: A
 Global View of the Epidemic. Sal Publ Mex 2003; 45:211-220.
 77. Huneycut D, Folch E, Franco-Paredes C. Atypical Manifestations of
 Infections in Patients with Familial Dysautonomia. Am J Med 2003; 115(6): 505-
 506.
 78. Franco-Paredes C, Sanghi P. Progressive Multifocal Leukoencephalopathy.
 Infect Med 2003; 20(8):376.
 79. Franco-Paredes C, Guarner J, McCall C, Mehrabi D, Del Rio C. Clinical and
 Pathological Recognition of Leprosy. Am J Med 2003; 114(3):246-7.
 80. Franco-Paredes C, Lammoglia L, Santos Preciado JI. Historical Perspective
 of Smallpox in Mexico: Origins, Elimination, and Risk of Reintroduction due to
 Bioterrorism. Gac Med Mex 2004; 141:321-328.
 81. Santos-Preciado JI, Franco-Paredes C. Influenza Vaccine in Childhood: a
 Preventive Strategy of National Priority. Salud Publ Mex 2004; 46:498-500.
 82. Almeida L, Franco-Paredes C, Pérez LF, Santos JI. Meningococcal Disease:
 Preventive and Clinical Aspects. Salud Publ Mex 2004; 46(5):438-50.
 83. Franco-Paredes C, Téllez I, Del Rio C. The Inverse Relationship between
 Decreased Infectious Diseases and Increased Inflammatory Disease Occurrence.
 Arch Med Res 2004; 35:258-26.
 84. Arria M, Rodríguez-Morales A, Franco-Paredes C. Galeria Eco-
 epidemiológica de la Cuenca Amazónica. Rev Peru Salud Publ 2005; 22:236-240.
 85. Franco-Paredes C, Lammoglia L, Santos-Preciado JI. The Spanish Royal
 Philanthropic Expedition to Bring Smallpox Vaccination to the New World and
 Asia in the 19th Century. Clin Infect Dis 2005; 41:1285-1289.
 86. Diaz-Borjon A, Lim S, Franco-Paredes C. Multifocal Septic Arthritis: An
 Unusual Complication of Invasive Streptococcus pyogenes Infection. Am J Med
 2005. 118(8): 924-925.


                                        28
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20    PageID.1399   Page 30 of 45



 87. Franco-Paredes C, Rodríguez A. Lepromatous Leprosy. Infect Med 2005
 88. Santos-Preciado JI, Franco-Paredes C. Tratamiento Acortado Estrictamente
 Supervisado (TAES o DOTS) Para Tuberculosis en Poblaciones Con Niveles
 Moderados de Farmacorresistencia: Perspectiva del Impacto Internacional. Rev
 Inv Clin 2005; 57:488-490.
 89. Rodríguez-Morales A, Sánchez E, Vargas M, Piccolo C, Colina R, Arria M,
 Franco-Paredes C. Severe Thrombocytopenia, Reply to Spinello et al. Clin Infect
 Dis 2005; 41:1211-1212.
 90. Franco-Paredes C, Dismukes R, Nicolls D, Kozarsky P. Reply to Newton et
 al. Clin Infect Dis 2005;41:1688-1689.
 91. Rodríguez-Morales A, Sánchez E, Vargas M, Piccolo C, Colina R, Arria M,
 Franco-Paredes C. Occurrence of Thrombocytopenia in Plasmodium vivax
 malaria. Clin Infect Dis 2005;41:130-131.
 92. Franco-Paredes C, Rodríguez-Morales A, Santos-Preciado JI. Bioterrorism:
 Preparing for the Unexpected. Rev Inv Clin 2005; 57: 57(5):695-705.
 93. Franco-Paredes C, Tellez I, Del Rio C, Santos-Preciado JI. Pandemic
 Influenza: Impact of Avian Influenza. Salud Publ Mex 2005; 2: 47(2):107-9.
 94. Franco-Paredes C, Dismukes R, Nicolls D, Kozarsky D. Neurotoxicity
 Associated To Misdiagnosis of Malaria. Clin Infect Dis 2005; 40:1710-1711.
 95. Rodríguez-Morales A, Benitez J, Franco-Paredes C. Plasmodium vivax
 Malaria Imported from a rural Area Near Caracas Venezuela? J Trav Med 2006;
 13:325-326.
 96. Franco-Paredes C, Tellez I, Del Rio C. Rapid HIV Testing. Current
 HIV/AIDS Reports 2006; 3:169-75.
 97. Franco-Paredes C, Hidron A, Steinberg JP. Photo Quiz: An 82-year-old
 Female from Guyana with Fever and Back pain. Chyluria due to Wuchereria
 bancrofti Infection. Clin Infect Dis 2006; 42 (9): 1297; 1340-1341.
 98. Franco-Paredes C, Kozarsky P, Nicolls D, Dismukes R. Pelvic
 Echinococcosis in a Northern Iraqi Refugee. J Trav Med 2006. 13 (2): 119-122.
 99. Franco-Paredes C, Santos-Preciado JI. Prevention of Malaria in Travelers.
 Lancet Infect Dis 2006; 6:139-149.
 100. Franco-Paredes C, Santos-Preciado JI. Reply to Christenson. Clin Infect
 Dis 2006; 42: 731-732.

                                        29
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20    PageID.1400   Page 31 of 45



 101. Franco-Paredes C, Diaz-Borjon A, Barragán L, Senger M, Leonard M. The
 Ever Expanding Association between Tuberculosis and Rheumatologic Diseases.
 Am J Med 2006; 119:470-477.
 102. Franco-Paredes C, Rouphael N, Del Rio C, Santos-Preciado JI. Vaccination
 Strategies to Prevent Tuberculosis in the New Millennium: From BCG to New
 Vaccine Candidates. Int J Infect Dis 2006; 10:93-102.
 103. Tellez I, Calderon O, Franco-Paredes C, Del Rio C. West Nile Virus: A
 Reality in Mexico. Gac Med Mex 2006; 142:493-9.
 104. Franco-Paredes C, Santos-Preciado JI. Reply to Christenson. Clin Infect
 Dis 2006; 42:731-732.
 105. Kieny MP, Costa A, Carrasco P, Perichov Y, Franco-Paredes C, Santos-
 Preciado JI, et al. A Global Pandemic Influenza Vaccine Action Plan. Vaccine
 2006; 24:6367-6370.
 106. Franco-Paredes C, Anna Von, Alicia Hidron, Alfonso J. Rodríguez-Morales,
 Ildefonso Tellez, Maribel Barragán, Danielle Jones, Cesar G. Náquira, Jorge
 Mendez. Chagas Disease: An Impediment in Achieving the Millennium
 Development Goals in Latin America. BMC Int Health Hum Rights 2007; 7:7.
 107. Von A, Zaragoza E, Jones D, Rodriguez-Morales A, Franco-Paredes C.
 New Insights into Chagas Disease: A Neglected Disease in Latin America. J Infect
 Developing Countries 2007; 1:99-111.
 108. Tellez I, Franco-Paredes C, Caliendo A, Del Rio C. Rapid HIV Test: A
 Primer for Clinicians. Infect Med 2007; 24:381-385.
 109. Franco-Paredes C, Rouphael N, Rodríguez-Morales A, Folch E, Mendez N,
 Hurst JW. Cardiac Manifestations of Parasitic Diseases Part 1. General Aspects
 and Immunopathogenesis. Clin Cardiol 2007; 30:195-199.
 110. Franco-Paredes C, Rouphael N, Rodríguez-Morales A, Folch E, Mendez N,
 Hurst JW. Cardiac Manifestations of Parasitic Diseases Part 2. Myocardial
 Manifestations of Parasitic Diseases. Clin Cardiol 2007; 30:218-222.
 111. Franco-Paredes C, Rouphael N, Rodríguez-Morales A, Folch E, Mendez N,
 Hurst JW. Cardiac Manifestations of Parasitic Diseases Part 3. Pericardial
 Manifestations of Parasitic Diseases and Other Cardiopulmonary Manifestations.
 Clin Cardiol 2007; 30:277-280.
 112. Rouphael N, Talati N, Franco-Paredes C. A Painful Thorn in the Foot:
 Eumycetoma. Am J Med Sci 2007; 334:142-144.

                                        30
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20       PageID.1401    Page 32 of 45



 113. Zimmer S, Franco-Paredes C. Efficacy of Nitazoxanide in the Treatment of
 Cyclospora cayetanensis in a Patient Allergic to Sulfas. Clin Infect Dis 2007;
 44(3):466-7.
 114. Kaplan R, Rebolledo P, Gonzalez E, Franco-Paredes C. An Unexpected
 Visitor: Mycobacterium kansasii Cutaneous Infection. Am J Med 2007;
 120(5):415-6.
 115. Seybold U, Blumberg H, Talati N, Franco-Paredes C. Hematogenous
 Osteomyelitis Mimicking Osteosarcoma due to Community Associated
 Methicillin-Resistant Staphylococcus aureus. Infect 2007; 35(3): 190-3.
 116. Liff D, Kraft C, Pohlel K, Sperling L, Chen E, Franco-Paredes C. Nocardia
 Nova Aortitis Following Coronary Artery Bypass Surgery. J Am Soc Echo 2007;
 20(5):537:e7-8.
 117. Rodriguez-Morales AJ, Franco-Paredes C. Paracoccidiodomycosis (South
 American Blastomycosis) of the Larynx Mimicking Carcinoma. Am J Med Sci
 2008; 335:149-150.
 118. Franco-Paredes C. Filariasis due Loa loa is also a cause of Angioedema.
 Am J Med 2008; 121(10): e29.
 119. Rodriguez-Morales A, Benitez J, Tellez I, Franco-Paredes C. Chagas
 Disease Screening among Latin American Immigrants in Non-endemic Settings.
 Travel Medicine and Infectious Disease 2008; 6:162-3.
 120. Talati N, Rouphael N, Kuppali K, Franco-Paredes C. Spectrum of Central
 Nervous System Manifestations due to Rapidly Growing Mycobacteria. Lancet
 Infect Dis 2008; 8:390-8.
 121. Rifakis P, Rodríguez-Morales A, Franco-Paredes C. Atypical Plasmodium
 vivax Malaria in a Traveler: Bilateral hydronephrosis, Severe Thrombocytopenia,
 and Hypotension. J Trav Med 2008; 15(2): 119-21.
 122. Osorio-Pinzon J, Carvajal C, Sussman O, Buitrago R, Franco-Paredes C.
 Acute liver failure due to dengue virus infection. Int J Infect Dis 2008; 12: 444-
 445.
 123. Jacob J, Franco-Paredes C. The Stigmatization of leprosy in India and its
 Impact on future approaches to elimination and control. PloS Neglected Tropical
 Diseases 2008; 30:e113.
 124. Difrancesco L, Mora L, Doss M, Small J, Williams M, Franco-Paredes C.
 Short of Breath: Not short of diagnosis. J Hosp Med 2009; 4(1):60-7.

                                          31
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20     PageID.1402   Page 33 of 45



 125. Whitaker JA, Edupuganti S, Del Rio C, Franco-Paredes C. Rethinking
 Typhoid Fever Vaccines: Implications for travelers and those living in endemic
 areas. J Travel Med 2009, 16(1): 46-52.
 126. Franco-Paredes C, Hidron A, Lesesne J, Tellez I, Del Rio C. HIV-AIDS:
 Pretravel recommendations and health-related risks. Topics in HIV 2009; 17(1): 2-
 11.
 127. Franco-Paredes C, Jacob JT, Stryjewska B, Yoder L. Two patients
 with leprosy and the sudden appearance of Inflammation in the skin and
 new sensory loss. PLoS Negl Trop Dis 2009; 3(9): e425.
 128. Franco-Paredes C, Hidron A, Jacob J, Nicolls D, Kuhar D, Caliendo A.
 Transplantation and Tropical Infectious Diseases. Int J Infect Dis 2009; 14(3):
 e189-96.
 129. Parker S, Vogenthaler N, Franco-Paredes C. Leishmania tropica Cutaneous
 and Presumptive Concomitant Viscerotropic Leishmaniasis with Prolonged
 Incubation. Arch Dermatol 2009; 145(9): 1023-6.
 130. DiazGranados C, Franco-Paredes C. HIV and Chagas Disease Co-Infection:
 An Evolving Epidemiologic and Clinical Association. Lancet Infect Dis 2009;
 9:324-330.
 131. Hidron A, Franco-Paredes C, Drenkard C. A rare opportunistic infection in a
 woman with systemic lupus erythematous and multiple skin lesions. Lupus 2009;
 18 (12): 1100-3.
 132. Franco-Paredes C, Kozarsky P. The Bottom Line. Am J Med 2009; 122(12):
 1067-8.
 133. Franco-Paredes C, Bottazzi ME, Hotez PJ. The Unfinished Agenda of
 Chagas Disease Control in the Era of Globalization. PLoS Negl Trop Dis. 2009 Jul
 7; 3(7): e470.
 134. Franco-Paredes C, Carrasco P, Del Rio C, Santos Preciado JI. Respuesta al
 Brote de Influenza A H1N1. Salud Publ Mex 2009; 51 (3): 183-186.
 135. Franco-Paredes C. An Unusual Clinical Presentation of Posttraumatic Stress
 Disorder in a Sudanese Refugee. Journal of Immigrant and Minority Health 2009;
 12(2): 267-9.
 136. Kempker R, DiFrancesco L, Gorgojo A, Franco-Paredes C.
 Xantogranulomathous pyelonephritis caused by Community-Associated MRSA.
 Cases Journal 2009; 2: 7437.
 137. Franco-Paredes C, Carrasco P, Santos-Preciado JI. The First Influenza
 Pandemic in the New Millennium: Lessons Learned Hitherto for Current Control
 Efforts and Overall Pandemic Preparedness. Journal of Immune Based Therapies
 and Vaccines 2009, 7:2.


                                         32
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20    PageID.1403   Page 34 of 45



 138. Livorsi D, Qureshi S, Howard M, Franco-Paredes C. Brainstem
 Encephalitis: An Unusual Presentation of Herpes Simplex Virus Infection. J
 Neurol 2010; 257(9): 1432-7.
 139. Del Rio C, Franco-Paredes C. The Perennial threat of influenza viruses: The
 Mexican Experience during the Influenza A (H1N1) 2009 Pandemic. Arch Med
 Res 2010; 40(8):641-2.
 140. Santos-Preciado JI, Franco-Paredes C, Hernandez-Ramos MI, Tellez I, Del
 Rio C, Roberto Tapia-Conyer R. What have we learned from the Novel Influenza
 A (H1N1) Influenza Pandemic in 2009 for strengthening Pandemic Influenza
 Preparedness? Arch Med Res 2010; 40(8): 673-6.
 141. Franco-Paredes C, Hernandez-Ramos MI, Del Rio C, Alexander KT, Tapia-
 Conyer R, Santos-Preciado JI. H1N1 Influenza Pandemics: Comparing the Events
 of 2009 in Mexico with those of 1976, and 1918-1919. Arch Med Res 2010; 40(8):
 6730-6.
 142. Graham A, Furlong S, Owusu K, Margoles L, Franco-Paredes C. Clinical
 Management of Leprosy Reactions. Infect Dis Clin Pract 2010; 18: 234-7.
 143. Hidron A, Vogenthaler N, Santos-Preciado JI, Rodriguez-Morales AJ,
 Franco-Paredes C, Rassi A. Cardiac Involvement with Parasitic Diseases. Clin
 Microb Rev 2010; 23 (2): 1-27.
 144. Franco-Paredes C, Zeuli J, Hernandez-Ramos I, Santos-Preciado JI.
 Preserving Idealism in Global Health. Global Health Prom 2010; 17(4): 57-60.
 145. Franco-Paredes C. Reconstructing the Past of Poliovirus Eradication.
 Lancet Infect Dis 2010; 10(10): 660-1.
 146. Franco-Paredes C, Ko AI, Aksoy S, Hotez PJ. A New Clinical Section in
 PLoS Neglected Tropical Diseases: NTD Photo Quiz. PLoS Neglect Trop Dis
 2010; 4(9): e760.
 147. Tellez I, Franco-Paredes C. Actinomycetoma. PLoS Neglect Trop Dis 2010;
 4(9): e772.
 148. Franco-Paredes C, Hernandez I, Santos-Preciado JI. Equidad en
 inmunizaciones en las poblaciones más vulnerables en Mesoamérica: Plan
 Regional del Sistema Mesoamericano de Salud Pública. Salud Publ. Mex 2011; 53
 Suppl 3:S323-32.
 149. Santos-Preciado JI, Rodriguez MH, Franco-Paredes C. Equidad en Salud en
 America Latina: De la Oficina Panamericana de Salud Pública a la Iniciativa de
 Salud Pública. Salud Publ. Mex 2011; 53 Suppl 3:S289-94.
 150. Rassi A Jr., Rassi A, Franco-Paredes C. A Latin-American woman with
 palpitations, a right bundle branch block, and an apical aneursym. PLoS Neglect
 Trop Dis 2011; 5(2):e852. doi: 10.1371/journal.pntd.0000852.
 151. Gupta D, Green J, Franco-Paredes C, Lerakis S. Challenges in the Clinical
 Management of Blood-Culture Negative Endocarditis: the case of Bartonella
                                        33
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20     PageID.1404   Page 35 of 45



 henselae infection. Am J Med 2011; 124(3):e1-2. doi:
 10.1016/j.amjmed.2010.09.022.
 152. Franco-Paredes C. Health Equity is not only Healthcare Delivery. Lancet
 2011; 377: 1238.
 153. Franco-Paredes C, Santos-Preciado JI. Freedom, Justice, and the Neglected
 Tropical Diseases. PLoS Neglect Trop Dis 2011; 5(8):e1235.
 154. Sellers B, Hall P, Cine-Gowdie S, Hays AL, Patel K, Lockhart SR, Franco-
 Paredes C. Cryptococcus gattii: An Emerging Fungal Pathogen in the
 Southeastern United States. Am J Med Sci. 2012; 343(6):510-1. doi:
 10.1097/MAJ.0b013e3182464bc7.
 155. Franco-Paredes C. Poliovirus eradication. Lancet Infect Dis 2012;
 12(6):432-3. doi: 10.1016/S1473-3099(12)70102-0.
 156. Franco-Paredes C, Ray S. Causes of persistent of acid-fast positive smears in
 patients with pulmonary tuberculosis. Am J Med 2012; 125(12):e3-4. doi:
 10.1016/j.amjmed.2012.03.002.
 157. Franco-Paredes C. Causes of persistent of acid-fast positive smears in
 patients with pulmonary tuberculosis. Am J Med 2013: 126(7):e17. doi:
 10.1016/j.amjmed.2013.03.001.
 158. Franco-Paredes C. Illness and Death in the Universe. Perm J. 2013;
 17(4):90-1.
 159. Hare A, Franco-Paredes C. Ocular Larva Migrans: A Severe Manifestation
 of an Unseen Epidemic. Curr Trop Med Rep 2014; 1: 69-73.
 160. Franco-Paredes C. Recovering our Human Story. J Cosmology and
 Philosophy 2014;12: 210-213.
 161. Powell DR, Patel S, Franco-Paredes C. Varicella-Zoster virus vasculopathy:
 The growing association between herpes zoster virus and strokes. Am J Med Sci
 2014; 350(3):243-5.
 162. Franco-Paredes C. The growing threat of leishmaniasis in travelers. Trav
 Med Infect Dis 2014; 12(6 Pt A):559-60. doi: 10.1016/j.tmaid.2014.10.020.
 163. Franco-Paredes C, Sellers B, Hayes A, Chane T, Patel K, Lockhart S, Marr
 K. Management of Cryptococcus gattii meningoencephalitis. Lancet Infect Dis
 2014; 15(3):348-55.
 164. White C, Franco-Paredes C. Leprosy in the 21st Century. Clin Microb Rev
 2014; 28(1): 80-94.
 165. Carrasco P, Franco-Paredes C, Andrus J, Waller K, Maassen A, Symenouh
 E, Hafalia G. Inaugural conference of the International Association of
 Immunization Managers (IAIM), Istanbul Turkey, 3-4 March 2015; Vaccine 2015;
 33(33):4047-50.



                                         34
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20    PageID.1405    Page 36 of 45



 166. Franco-Paredes C, Rodriguez-Morales AJ. Unsolved matters in leprosy: a
 descriptive review and call for further research. Ann Clin Microbiol Antimicrob
 2016; 15(1):33.
 167. Rodriguez-Morales AJ, Banderia AC, Franco-Paredes C. The expanding
 spectrum of modes of transmission of Zika virus: a global concern. Ann Clin
 Microbiol Antimicrob 2016; 15:13. doi: 10.1186/s12941-016-0128-2.
 168. Khan MI, Katrinak C, Freeman A, Franco-Paredes C. Enteric Fever and
 Invasive Nontyphidal Salmonellosis – 9th International Conference on typhoid and
 Invasive NTS Disease, Bali, Indonesia, April 30-May 3, 2015. Emerg Infect Dis
 2016; 22(4): doi: 10.3201/eid2204.151463.
 169. Franco-Paredes C, Khan MI, Santos-Preciado JI, Gonzalez-Diaz E,
 Rodriguez-Morales AJ, Gotuzzo E. Enteric Fever: A Slow Reponse to An Old
 Plague. PLoS Negl Trop Dis 2016; 10(5):e0004597. doi:
 10.1371/journal.pntd.0004597.
 170. Rodriguez-Morales AJ, Villamil-Gomez WE, Franco-Paredes C. The
 arboviral burden of disease caused by co-circulation and co-infection of dengue,
 chikungunya and Zika in the Americas. Trav Med Infect Dis 2016; 14(3):177-9.
 doi: 10.1016/j.tmaid.2016.05.004.
 171. Alvarado-Socarras JL, Ocampo-Gonzalez M, Vargas Soler JA, Rodriguez-
 Morales AJ, Franco-Paredes C. Congenital and neonatal Chikungunya in
 Colombia. J Pediatric Infect Dis Soc. 2016;5(3): e17-20.
 172. Franco-Paredes C, Chastain DB, Ezigbo C, Callins KR. Reducing
 transmission of HIV in the Southeastern U.S. Lancet HIV 2017; 4(3):e101-e102.
 173. Franco-Paredes C, Chastain D, Marcos LA, Rodriguez-Morales AJ.
 Cryptococcal meningoencephalitis in AIDS: When to start antiretroviral therapy?
 Ann Clin Microbiol Antimicrob 2017; 16:9.
 174. Khan MI, Franco-Paredes C, Ochiai RL, Mogasale V, Sushant S. Barriers to
 typhoid fever vaccine access in endemic countries. Research and Reports in
 Tropical Medicine; 2017; 8:37-44.
 175. Franco-Paredes C, Chastain D, Taylor P, Stocking S, Sellers B. Boar
 hunting and brucellosis caused by Brucella suis. Trav Med Infect Dis 2017; S1477-
 8939(17): 30037-6.
 176. Chastain DB, Henao-Martinez AF, Franco-Paredes C. Cryptococcal Antigen
 Negative Cryptococcal Meningoencephalitis. Diagn Microbiol Infect Dis 2017;
 89(2): 143-145.
 177. Chastain DB, Henao-Martinez A, Franco-Paredes C. Opportunistic invasive
 fungal infections in HIV/AIDS: Cryptococcosis, Histoplasmosis,
 Coccidioidomycosis and Talaromycosis. Current Infect Dis Rep 2017; 19(10): 36.
 178. Chastain DB, Kayla Stover, Franco-Paredes C. Adressing Antiretroviral
 Therapy-Associated Drug-Drug Interactions in Patients Requiring Treatment for
                                        35
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20      PageID.1406    Page 37 of 45



 Opportunistic Infections in Low-Income and Resource-Limited Settings. J Clin
 Pharmacol 2017; 57(11):1387-1399.
 179. Franco-Paredes C. The Harmony of Disequilibrium. Permanente J. 2017;
 22. doi: 10.712/TPP/17-067.
 180. Franco-Paredes C, Henao-Martinez A, Chastain DB. A 27-year-old male
 with blurry vision, oral and nasal mucosal lesions, and a skin rash. Clin Infect Dis
 2018;
 181. Henao-Martinez AF, Olague N, Franco-Paredes C. Spontaneous
 Mycobacterium bolletti skin abscesses —an under recognized zoonosis from raw
 bovine milk. Trav Med Infect Dis 2018 Jan 29. pii: S1477-8939(18)30003-6. doi:
 10.1016/j.tmaid.2018.01.003. PMID: 29477362.
 182. Franco-Paredes C, Henao-Martinez AF, Mathur S, Villamil-Gomez W. A
 Man Who Harvest Peanuts with Verrucous Lesions in his Right Index Finger. Am J
 Med Sci 2018; Mar; 355(3):e7. doi: 10.1016/j.amjms.2017.11.010. Epub 2017 Nov
 22. No abstract available. PMID: 2954993
 183. Henao-Martinez AF, Franco-Paredes C, Palestine A, Montoya G.
 Symptomatic acute toxoplasmosis in returning travelers. Open Forum Infect Dis
 2018;5(4):ofy058. doi: 10.1093/ofid/ofy058. eCollection 2018 Apr. PMID:
 29644250.
 184. Steele GM, Franco-Paredes C, Chastain DB. Non-infectious causes of fever
 in adults. Nurse Pract 2018Apr 19; 43(4):38-44. doi:
 10.1097/01.NPR.0000531067.65817.7d.
 185. Henao-Martinez AF, Chastain DB, Franco-Paredes C, Treatment of
 cryptococcosis in non-HIV immunocompromised patients. Curr Opin Infect Dis
 2018; PMID 29738314.
 186. Chastain DB, Sam JI, Steele GM, Lowder LO, Franco-Paredes C.
 Expanding Spectrum of Toxoplasmosis gondii: Thymoma and Toxoplasmic
 encephalitis. Open Forum Infect Dis 2018; Jul 7;5(7):ofy163. doi:
 10.1093/ofid/ofy163. eCollection 2018 Jul..
 187. Bruner KT, Chastain DB, Henao-Martinez AF, Franco-Paredes C.
 Cryptococcus gattii complex infections in HIV-infected patients, Southeastern
 United States. Emerg Infect Dis 2018; 24(11): 1998-2002.
 189. José A. Suárez, Lolimar Carreño, Alberto E. Paniz-Mondolfi, Francisco J.
 Marco-Canosa, Héctor Freilij, Jorge A. Riera, Alejandro Risquez, Andrea G.
 Rodriguez-Morales, Evimar Hernández-Rincón, Jorge Alvarado-Socarras, Gustavo
 Contreras, Maritza Cabrera, Rosa M. Navas, Fredi Díaz-Quijano, Tamara Rosales,
 Rosa A. Barbella-Aponte, Wilmer E. Villamil-Gómez, Marietta Díaz, Yenddy
 Carrero, Anishmenia Pineda, Nereida Valero-Cedeño, Cesar Cuadra-Sánchez,
 Yohama Caraballo-Arias, Belkis J. Menoni-Blanco, Giovanni Provenza, Jesús E.
 Robles, María Triolo-Mieses, Eduardo Savio-Larriera, Sergio Cimerman, Ricardo
                                          36
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20    PageID.1407    Page 38 of 45



 J. Bello, Carlos Franco-Paredes, Juliana Buitrago, Marlen Martinez-Gutierrez,
 Julio Maquera-Afaray, Marco A. Solarte-Portilla, Sebastián Hernández-Botero,
 Krisell Contreras, Jaime A. Cardona-Ospina, D. Katterine Bonilla-Aldana, Alfonso
 J. Rodriguez-Morales. Infectious Diseases, Social, Economic and Political Crises,
 Anthropogenic Disasters and Beyond: Venezuela 2019-Implications for public
 health and travel medicine. Rev Panam Enf Inf 2018; 1(2):73-93.
 190. Gharamati A, Rao A, Pecen PE, Henao-Martinez AF, Franco-Paredes C,
 Montoya JG. Acute Disseminated Toxoplasmosis with Encephalitis. Open Forum
 Infect Dis 2018; Oct 17; 5 (11):ofy259. doi: 10.1093/ofid/ofy259.
 191. Franco-Paredes C, Rodriguez-Morales AJ, Luis A. Marcos, Henao-Martinez
 AF, Villamil-Gomez WE, Gotuzzo E, Bonifaz A. Cutaneous Mycobacterial
 Diseases. Clin Microb Rev 2018; 14; 32(1). pii: e00069-18. doi:
 10.1128/CMR.00069-18.
 192. Henao-Martínes AF, Pinto N, Henao San Martin V, Franco-Paredes C,
 Gharamati A. Successful Treatment of Gonococcal Osteomyelitis with One Week
 of Intravenous Antibiotic Therapy. Int J STDs HIV 2019;
 193. Reno E, Foster G, Franco-Paredes C, Henao-Martinez AF. Fatal fulminant
 hepatitis A in a US traveler returning from Peru. J Trav Med 2019.
 194. Canfield G, C, Mann S, Zimmer S, Franco-Paredes C. A 31-Year-Old
 Micronesian Man with Shoulder Fungating Mass. Clin Infect Dis 2019;
 195. Parra-Henao G, Oliveros H, Hotez PJ, Motoa G, Franco-Paredes C, Henao-
 Martínez AF. In Search of Congenital Chagas Disease in the Sierra Nevada de
 Santa Marta, Colombia. Am J Trop Med Hyg. 2019;101(3):482-483. doi:
 10.4269/ajtmh.19-0110. PMID: 31264558.
 196. Bonilla-Aldana DK, Suárez JA, Franco-Paredes C, Vilcarromero S, Mattar
 S, Gómez-Marín JE, Villamil-Gómez WE, Ruíz-Sáenz J, Cardona-Ospina JA,
 Idarraga-Bedoya SE, García-Bustos JJ, Jimenez-Posada EV, Rodríguez-Morales
 AJ. Brazil burning! What is the potential impact of the Amazon wildfires on
 vector-borne and zoonotic emerging diseases? - A statement from an international
 experts meeting. Travel Med Infect Dis. 2019:101474. doi:
 10.1016/j.tmaid.2019.101474.
 197. Henao-Martinez AF, Archuleta S, Vargas D, Franco-Paredes C. A Latin
 American patient with a left ventricular pseudoaneurysm presenting with
 progressive dyspnea and palpitations. Am J Med 2019; doi:
 10.1016/j.amjmed.2019.10.006
 198. Canfield GS, Henao-Martinez AF, Franco-Paredes C, Zhelnin K, Wyles D,
 Gardner EM. Corticosteroids for post-transplant Immune reconstitution syndrome
 in Cryptococcus gattii Meningoencephalitis: Case report and literature review.
 Open Forum Infect Dis 2019; 6(11): ofz460. Doi: 10.1093/ofid/ofz460. PMID:
 31737740.
                                        37
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20       PageID.1408    Page 39 of 45



 199. Kon S, Hawkins K, Franco-Paredes C. Intramedullary Spinal Cord Lesions
 in an Immunocompromised Host due to Mycobacterium Haemophilum. ID Cases
 2019;
 200. Franco-Paredes C, Rodriguez-Morales AJ, Henao-Rodriguez AJ, Carrasco
 P, Santos-Preciado JI. Vaccination Strategies to prevent paralytic poliomielitis due
 to cVDPV2. Lancet Infect Dis 2019;
 201. Motoa G, Pate A, Franco-Paredes C, Chastain D, Henao-Martinez Aj, Hojat
 L. Use of procalcitonin to guide discontinuation of antimicrobial therapy in
 patients with persistent intra-abdominal collections: A case series. Case Rep Infect
 Dis 2019;
 202. Murillo-Garcia D, Galindo J, Pinto N, Motoa G Benamu E, Franco-Paredes
 C, Chastain D, Henao-Martinez AF. Anaerobic bacteremias in left ventricular
 assist devices and advanced heart failure. Case Rep Infect Dis 2019;
 204. Franco-Paredes, C, Villamil-Gómez Wilmer E., Schultz, J, Henao-Martínez
 AF, Parra-Henao, G, Rassi Jr. A, Rodriguez-Morales AJ, Suarez JA. A Deadly
 Feast: Elucidating the Burden of Orally Acquired Acute Chagas Disease in Latin
 America - Public Health and Travel Medicine Importance. Trav Med Infect Dis
 2020;
 205. Reno E, Quan N, Franco-Paredes C, Chastain DB, Chauhan L, Rodriguez-
 Morales AJ, Henao-Martinez A. Prevention of Yellow Fever in Travelers: An
 Update. Lancet Infect Dis 2020;
 206. Franco-Paredes C, Griselda Montes de Oca Sanchez, Cassandra White.
 Global Leprosy Status 2020: Still Losing Touch. Ann Acad Med Singapore 2020;
 207. Basco SA, Steele GM, Henao-Martinez AF, Franco-Paredes C, Chastain
 DB. Unexpected etiology of a pleural empyema in a patient with chronic
 lymphocytic leukemia (CLLL): Capnocytophaga ochracea. ID Cases 2020: Mar
 20;20:e00747. doi: 10.1016/j.idcr.2020.e00747. eCollection 2020.
 208. Rodriguez-Morales AJ, Gallego V, Escalera-Antezana JP, Mendez CA,
 Zambrano LI, Franco-Paredes C, Suarez JA, Rodriguez-Enciso HD, Balbin-
 Ramon GH, Savio-Larriera E, Risquez A, Cimerman S. COVID-19 in Latin
 America: The implications of the first confirmed case in Brazil. Travel Med Infect
 Dis 2020; doi: 10.1016/j.tmaid.2020.101613.
 209. Rodríguez-Morales AJ, Cardona-Ospina JA, Gutiérrez-Ocampo E,
 Villamizar-Peña R, Holguin-Rivera Y, Escalera-Antezana JP, Alvarado-Arnez LE,
 Bonilla-Aldana DK, Franco-Paredes C, Henao-Martinez AF, Paniz-Mondolfi A,
 Lagos-Grisales GJ, Ramírez-Vallejo E, Suárez JA, Zambrano LI, Villamil-Gómez
 WE, Balbin-Ramon GJ, Rabaan AA, Harapan H, Dhama K, Nishiura H, Kataoka
 H, Ahmad T, Sah R, On behalf of the Latin American Network of Coronavirus
 Disease 2019-COVID-19 Research (LANCOVID-19) (www.lancovid.org).


                                          38
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20     PageID.1409    Page 40 of 45



 Clinical, Laboratory and Imaging Features of COVID-19: A systematic review and
 meta-analysis. Travel Med Infect Dis 2020;
 210. Meyer J, Franco-Paredes C, Yaizal F, Gartland M, Parmar P. COVID-19
 and the Coming Plague in U.S. Immigration Detention Centers. Lancet Infect Dis
 2020;
 211. Franco-Paredes C. Albert Camus’ ‘The COVID-19 Plague” Revisited. Clin
 Infect Dis 2020 Apr 17. pii: ciaa454. doi: 10.1093/cid/ciaa454
 212. Pritchett MA, Oberg CL, Belanger A, De Cardenas J, Cheng G, Cumbo
 Nacheli G, Franco-Paredes C, Singh J, Toth J, Zgoda M, Folch E. Society for
 Advanced Bronchoscopy Consensus Statement and Guidelines for bronchoscopy
 and airway management aid the COVID-19 pandemic. J Thorac Dis 2020 |
 http://dx.doi.org/10.21037/jtd.2020.04.32.
 BOOK CHAPTERS:
 Franco-Paredes C, Albrecht H. Anisakiasis (2007). In: Antimicrobial Therapy
 and Vaccines; Volume I: Microbes (www.antimicrobe.org), Yu VL, et al. (Ed).
 ESun Technologies, Pittsburgh, PA. 2007.
 Franco-Paredes C, Albrecht H. Visceral Larva Migrans (2007). In: Antimicrobial
 Therapy and Vaccines; Volume I: Microbes (www.antimicrobe.org), Yu VL, et al.
 (Ed). ESun Technologies, Pittsburgh, PA. 2007.
 Franco-Paredes C. American Trypanosomiasis. Chagas’Disease. In: Eds:
 Kozarsky P, Arguin P, Reed C. Yellow Book: Health Information for Travelers
 2007-2008, Centers for Disease Control and Prevention, Elsevier Ltd.
 Franco-Paredes C. The Post-travel Period. In: Eds: Kozarsky P, Arguin P, Reed
 C. Yellow Book: Health Information for Travelers 2007-2008, Centers for Disease
 Control and Prevention, Elsevier Ltd.
 Hidron A, Franco-Paredes C. American Trypanosomiasis. Chagas’Disease. In:
 Eds: Brunnete GW, Kozarksy P, Magill A, Shlim D. Yellow Book: Health
 Information for Travelers 2009-2010, Centers for Disease Control and Prevention,
 Elsevier Ltd, 2009. ISBN: 978-0-7020-3481-7.
 Franco-Paredes C. General Approach to the Returned Traveler. In: Eds:
 Brunnete GW, Kozarksy P, Magill A, Shlim D. Yellow Book: Health Information
 for Travelers 2009-2010, Centers for Disease Control and Prevention, Elsevier Ltd,
 2009. ISBN: 978-0-7020-3481-7.
 Franco-Paredes C. Asymptomatic Screening of the Returned Traveler. In: Eds:
 Brunnete GW, Kozarksy P, Magill A, Shlim D. Yellow Book: Health Information
 for Travelers 2009-2010, Centers for Disease Control and Prevention, Elsevier Ltd,
 2009. ISBN: 978-0-7020-3481-7.
                                         39
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20    PageID.1410   Page 41 of 45



 Franco-Paredes C, Santos-Preciado JI. Introduction of Antimicrobial Agents in
 Poor-Resource Countries: Impact on the Emergence of Resistance. In:
 Antimicrobial Resistance in Developing Countries. Ed. Byarugaba DK, Sosa A.
 Springer Science & Business Media, 2010.
 Hidron A, Franco-Paredes C. American Trypanosomiasis. Chagas’Disease. In:
 Eds: Kozarksy P, Magill A, Shlim D. Yellow Book: Health Information for
 Travelers 2011-2012. Centers for Disease Control and Prevention, Elsevier Ltd,
 2011. ISBN: 978-0-7020-3481-7.
 Franco-Paredes C, Hochberg N. General Approach to the Returned Traveler. In:
 Eds: Kozarksy P, Magill A, Shlim D. Yellow Book: Health Information for
 Travelers 2011-2012, Centers for Disease Control and Prevention, Elsevier Ltd,
 2011. ISBN: 978-0-7020-3481-7.
 Franco-Paredes C. Asymptomatic Screening of the Returned Traveler. In: Eds:
 Kozarksy P, Magill A, Shlim D. Yellow Book: Health Information for Travelers
 2011-2012, Centers for Disease Control and Prevention, Elsevier Ltd, 2009. ISBN:
 978-0-7020-3481-7.
 Hochberg N, Franco-Paredes C. Emerging Infections in Mobile Populations. In:
 Emerging Infections 9. Ed. Scheld WM, Grayson ML, Hughes JM. American
 Society of Microbiology Press 2010. ISBN. 978-1-55581-525-7.
 Franco-Paredes C, Chagas Disease (American Trypanosomiasis). In: Farrar J,
 Hotez P, Junghanss T, Kang G, Lalloo D, White NJ. Manson’s Tropical Medicine
 23rd Edition, Elsevier, London, U.K., 2014.
 Franco-Paredes C, Keystone J. Fever in the Returned Traveler. In: Empiric,
 Antimicrobial Therapy and Vaccines (www.antimicrobe.org). Yu VL, et al (Ed).
 ESun Technologies, Pittsburgh, PA, 2014.
 Franco-Paredes C. Mycobacterium leprae (Leprosy). In: Antimicrobial Therapy
 and Vaccines (www.antimicrobe.org). Yu VL, et al (Ed). ESun Technologies,
 Pittsburgh, PA, 2015
 Franco-Paredes C, Albrecht H. Anisikasis In: Antimicrobial Therapy and
 Vaccines (www.antimicrobe.org). Yu VL, et al (Ed). ESun Technologies,
 Pittsburgh, PA, 2015.
 Franco-Paredes C. Illness and Death in the Universe. In: Narrative Medicine
 Anthology. Ed: Tom Janisse. The Permanente Press, Oakland, California, Portland
        Oregon, 2016,
 pp. 23-25. ISBN: 978-0-9770463-4-8.
 Villamil-Gomez W, Reyes-Escalante M, Franco-Paredes C. Severe and
                                        40
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20   PageID.1411    Page 42 of 45



 complicated malaria due to Plasmodium vivax. In: Current Topics in Malaria. Ed:
 Rodriguez-Morales AJ. ISBN 978-XXX-XX-XXXX-1, Print ISBN 978-XXX-XX-XXXX-5.
 InTechOpen 2016.
 Franco-Paredes C. Mycobacterial Infections of the Central Nervous System. In:
 The Microbiology of the Central Nervous System Infections. Ed. Kon K, Rai M.
 Elsevier 2018. ISBN 978-0-12-813806-9
 Franco-Paredes C. Leprosy. In: Neglected Tropical Diseases. Drug Discovery
 and Development. Ed: Swinney D, Pollastri. Wiley-VCH Verlag GmbH &
 Co. KGaA, 2019.
 Franco-Paredes C, Henao-Martinez AJ. Legal Perspectives in Travel Medicine.
 In: Eds: Kozarksy P, Weinberg M. Yellow Book: Health Information for Travelers
 2019-2020, Centers for Disease Control and Prevention, Elsevier Ltd, 2011. ISBN:
 978-0-7020-3481-7.
 Franco-Paredes C. Prevención de la transmisión. In: Guerrero MI, Hernández CA
 y Rodríguez G Editores La lepra: una enfermedad vigente. Centro Dermatológico
 Federico Lleras Acosta Bogotá DC, Colombia. Panamericana Formas e Impresos.
 2019. p. 309-322.

 Published Abstracts in Peer-Reviewed Journals:
 Kleinschmidt-DeMasters B, Hawkins K, Franco-Paredes C. Non-tubercular
 mycobacterial spinal cord abscesses in an HIV plus male due M. haemophilum. J
 Neuropathol Experim Neurol 2018; 77(6): 532.
 Pate A, Franco-Paredes C, Henao-Martinez A. Cryptococcal meningitis: A
 comparison of clinical features and outcomes by HIV Status. Open Forum Infect
 Dis 2019; Oct 6 (Suppl 2): S629-S630. PMC6809090.


 FORMAL TEACHING
 Medical Student Teaching
 2001 - 2002 Clinical Methods, Emory University School of Medicine
 I.    2001 - 2002 Clinical Instructor Harvey Cardiology Course, Emory
       University School of Medicine
 2001 - 2002 Problem-Based Learning for Second year Medical Students, EUSM
 2005-2011 Clinical Methods Preceptor, ECLH
 2006-2008         Medical Spanish - Instructor for M2, EUSM
 2006-2007 Directed Study on Social Determinants of Infectious Diseases for M2
           students (Lindsay Margolis and Jean Bendik), EUSM

                                        41
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20    PageID.1412   Page 43 of 45



 2007-2011 Instructor - Global Health for M2 Students, EUSM
 2007-2008 Presentation-Case Discussion – Social Determinants of Diseases –
           Coordinated by Dr. Bill Eley – Emory School of Medicine New
           Curriculum.
 2018-       Small Group: Parasitic Diseases, Microbiology Course for First Year
             Medical Students, University of Colorado, Anschutz Medical Center.
 2019-       MS-2 Small group discussion Microbiology, University of Colorado,
             Anschutz Medical Center: Parasitic Diseases, CNS Infections, Septic
             Arthritis-Cat Bite
 2019-       Class Global Health and Underserved Populations of the New SOM
             CU Curriculum. Course Co-Director. Pilot Class (Jan 6-Jan 17, 2020).
 2020-       MS-2 Small group discussion Microbiology, University of Colorado,
             Anschutz Medical Center: Parasitic Diseases, CNS Infections, Septic
             Arthritis-Cat Bite
 Graduate Program
 Training programs
 2006-2011 Professor - GH511 (Global Health 511) International Infectious
           Diseases Prevention and Control, Rollins School of Public Health
 2009-2011 Professor – GH500 D – Key Issues in Global Health, Career MPH
           Program
 2006-2011 Thesis Advisor to students Global Health Track – Hubert Department
           of Global Health, Rollins School of Public Health of Emory
           University
 2008-2011 Coordinator International Exchange between Rollins School of Public
           Health and National Institute of Public Health, Cuernavaca, Mexico –
           Supported by the Global Health Institute of Emory University
 Residency and Fellowship Program:
 2004-2011 Resident Report – Noon Conferences Emory Crawford Long Hospital
           and Grady Memorial Hospital
 2004-2011 Didactic Lectures on Parasitic Diseases and Non-tuberculous
           mycobacterial diseases for Internal Medicine Residents and Infectious
           Disease Fellows


                                        42
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20    PageID.1413    Page 44 of 45



 2005-2008 Coordinator Journal Club Infectious Disease Division
 2005-2011 Travel Medicine Elective, Internal Medicine Residents (2 internal
           residents per month)
 2005        Grand Rounds – EUH - Department of Medicine: “Travel Medicine”
 2006        Grand Rounds – ECLH – Department of Medicine: “Malaria”
 2008        Grand Rounds - ECLH – Department of Medicine: “Leprosy”
 2008-2011 Journal Club Coordinator, Internal Medicine Residency Program –
           ECLH
 2009        Grand Rounds - EUH – Department of Medicine: “Leprosy a Modern
             Perspective of an Ancient Disease”
 2009        Grand Rounds – Pulmonary and Critical Care Division – Neglected
             Tropical Diseases of the Respiratory Tract, June 16, 2009
 2017        Grand Rounds – Leprosy, University of Colorado, Anschutz Medical
             Center, Division of Infectious Diseases, December 2017
 2017        Grand Rounds – Infections associated with Secondary Antiphospholid
             Syndrome, University of Colorado, Anschutz Medical Center,
             Division of Rheumatology,
 2018        Didactic Session – Travel Medicine (Pretravel and Postravel)
             Infectious Diseases Fellowship Anschutz Medical Center, Division of
             Infectious Diseases
 2017-       Infectious Diseases Fellows Clinic, University of Colorado, Anschutz
             Medical Center, IDPG.
 2019        Invited Speaker: Travel Medicine, Pretravel/Postravel Care, Physician
             Assistant Program, September 12, 2019, University of Colorado,
             Anschutz Medical Center


 Other categories:
 2000-2002 Physician Assistant Supervision during Fellowship/Junior Faculty,
            Emory University
 2004-2007 Mentoring of four College Students to enter into Medical School
           (Emory, Southern University, and Dartmouth):
             Lindsay Margolis 2004-Emory University

                                        43
Case 2:20-cv-10949-LVP-MJH ECF No. 42 filed 04/30/20    PageID.1414   Page 45 of 45



             Michael Woodworth 2005 – Emory University
             Peter Manyang 2007 – Southern University
             Padraic Chisholm 2007 – Southern University/Emory University
 2009-2011 Project Leader. Partnership – Emory Global Health Institute –
           University-wide - Emory Travel Well Clinic and is titled Hansen’s
           disease in the state of Georgia: A Modern Reassessment of an Ancient
           Disease”. http://www.globalhealth.emory.edu/fundingOpportunities/p
           rojectideas.php. Students: 5 MPH students (RN/MPH, MD/MPH)
 2017-       Infectious Diseases Fellowship Program, University of
             Colorado, Anschutz Medical Center. Teaching activities
             Inpatient and outpatient (ID Fellows Weekly Clinic)
 2019-       Infectious Diseases Fellowship Program Director
             University of Colorado, Aurora Colorado




                                        44
